Exhibit 10.41

 

AMENDED AND RESTATED

 

TRUST AGREEMENT

 

 

Among

 

 

GAINSCO, INC.

as Depositor,

 

 

WILMINGTON TRUST COMPANY

as Property Trustee,

 

 

WILMINGTON TRUST COMPANY,

as Delaware Trustee, and

 

 

Glenn W. Anderson

Daniel J. Coots

and

Richard M. Buxton

as Administrators

 

 

Dated as of January 13, 2006

 

--------------------------------------------------------------------------------

 

GAINSCO CAPITAL TRUST I

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

GAINSCO CAPITAL TRUST I

 

Certain Sections of this Trust Agreement relating to Sections 310 through 318
of the Trust Indenture Act of 1939:

 

Trust Indenture Act Section

Trust Agreement Section

 

 

 

 

Section

310

(a)(1)

8.7

 

 

(a)(2)

8.7

 

 

(a)(3)

8.9

 

 

(a)(4)

2.7(a)(ii)

 

 

(b)

8.8, 10.10(b)

Section

311

(a)

8.13, 10.10(b)

 

 

(b)

8.13, 10.10(b)

Section

312

(a)

10.10(b)

 

 

(b)

10.10(b), (f)

 

 

(c)

5.7

Section

313

(a)

8.15(a)

 

 

(a)(4)

10.10(c)

 

 

(b)

8.15(c), 10.10(c)

 

 

(c)

10.8, 10.10(c)

 

 

(d)

10.10(c)

Section

314

(a)

8.16, 10.10(d)

 

 

(b)

Not Applicable

 

 

(c)(1)

8.17, 10.10(d), (e)

 

 

(c)(2)

8.17, 10.10(d), (e)

 

 

(c)(3)

8.17, 10.10(d), (e)

 

 

(e)

8.17, 10.10(e)

Section

315

(a)

8.1(d)

 

 

(b)

8.2

 

 

(c)

8.1(c)

 

 

(d)

8.1(d)

 

 

(e)

Not Applicable

Section

316

(a)

Not Applicable

 

 

(a)(1)(A)

Not Applicable

 

 

(a)(1)(B)

Not Applicable

 

 

(a)(2)

Not Applicable

 

 

(b)

5.13

 

 

(c)

6.7

Section

317

(a)(1)

Not Applicable

 

 

(a)(2)

8.14

 

 

(b)

5.10

Section

318

(a)

10.10(a)

 

Note:  This reconciliation and tie shall not, for any purpose, be deemed to be a
part of the Trust Agreement.

 

i

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINED TERMS

1

SECTION 1.1.

Definitions

1

 

 

 

ARTICLE II

CONTINUATION OF THE ISSUER TRUST

13

SECTION 2.1.

Name

13

SECTION 2.2.

Office of the Delaware Trustee; Principal Place of Business

13

SECTION 2.3.

Initial Contribution of Trust Property; Organizational Expenses

13

SECTION 2.4.

Issuance of the Restricted Capital Securities

13

SECTION 2.5.

Issuance of the Common Securities; Subscription and Purchase of Junior
Subordinated Debentures

14

SECTION 2.6.

Authorization to Issue Additional Trust Securities; Authorization to Subscribe
and Purchase Additional Junior Subordinated Debentures

14

SECTION 2.7.

Declaration of Trust

14

SECTION 2.8.

Authorization to Enter into Certain Transactions

15

SECTION 2.9.

Assets of Trust

18

SECTION 2.10.

Title to Trust Property

18

 

 

 

ARTICLE III

PAYMENT ACCOUNT

18

SECTION 3.1.

Payment Account

18

 

 

 

ARTICLE IV

DISTRIBUTIONS; REDEMPTION

19

SECTION 4.1.

Distributions

19

SECTION 4.2.

Redemption

20

SECTION 4.3.

Subordination of Common Securities

22

SECTION 4.4.

Payment Procedures

23

SECTION 4.5.

Tax Returns and Reports

23

SECTION 4.6.

Payment of Taxes, Duties, Etc. of the Issuer Trust

24

SECTION 4.7.

Payments under Indenture or Pursuant to Direct Actions

24

SECTION 4.8.

Liability of the Holder of Common Securities

24

 

 

 

ARTICLE V

TRUST SECURITIES CERTIFICATES

24

SECTION 5.1.

Initial Ownership

24

SECTION 5.2.

The Trust Securities Certificates

24

SECTION 5.3.

Execution and Delivery of Trust Securities Certificates

25

SECTION 5.4.

Global Capital Securities

25

SECTION 5.5.

Registration of Transfer and Exchange Generally; Certain Transfers and
Exchanges; Capital Securities Certificates; Securities Act Legends

27

SECTION 5.6.

Mutilated, Destroyed, Lost or Stolen Trust Securities Certificates

30

SECTION 5.7.

Persons Deemed Holders

31

SECTION 5.8.

Access to List of Holders’ Names and Addresses

31

SECTION 5.9.

Maintenance of Office or Agency

31

SECTION 5.10.

Appointment of Paying Agent

31

SECTION 5.11.

Ownership of Common Securities by Depositor

32

SECTION 5.12.

Notices to Clearing Agency

32

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.13.

Rights of Holders

32

 

 

 

ARTICLE VI

ACTS OF HOLDERS; MEETINGS; VOTING

35

SECTION 6.1.

Limitations on Holders’ Voting Rights

35

SECTION 6.2.

Notice of Meetings

36

SECTION 6.3.

Meetings of Holders

36

SECTION 6.4.

Voting Rights

36

SECTION 6.5.

Proxies, etc.

36

SECTION 6.6.

Holder Action by Written Consent

37

SECTION 6.7.

Record Date for Voting and Other Purposes

37

SECTION 6.8.

Acts of Holders

37

SECTION 6.9.

Inspection of Records

38

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

38

SECTION 7.1.

Representations and Warranties of the Property Trustee and the Delaware Trustee

38

SECTION 7.2.

Representations and Warranties of Depositor

40

 

 

 

ARTICLE VIII

THE ISSUER TRUSTEES; THE ADMINISTRATORS

40

SECTION 8.1.

Certain Duties and Responsibilities

40

SECTION 8.2.

Certain Notices

43

SECTION 8.3.

Certain Rights of Property Trustee

43

SECTION 8.4.

Not Responsible for Recitals or Issuance of Securities

45

SECTION 8.5.

May Hold Securities

45

SECTION 8.6.

Compensation; Indemnity; Fees

45

SECTION 8.7.

Corporate Property Trustee Required; Eligibility of Trustees and Administrators

46

SECTION 8.8.

Conflicting Interests

47

SECTION 8.9.

Co-Trustees and Separate Trustee

47

SECTION 8.10.

Resignation and Removal; Appointment of Successor

48

SECTION 8.11.

Acceptance of Appointment by Successor

49

SECTION 8.12.

Merger, Conversion, Consolidation or Succession to Business

50

SECTION 8.13.

Preferential Collection of Claims Against Depositor or Issuer Trust

50

SECTION 8.14.

Trustee May File Proofs of Claim

51

SECTION 8.15.

Reports by Property Trustee

51

SECTION 8.16.

Reports to the Property Trustee

52

SECTION 8.17.

Evidence of Compliance with Conditions Precedent

52

SECTION 8.18.

Number of Issuer Trustees

52

SECTION 8.19.

Delegation of Power

52

SECTION 8.20.

Appointment of Administrators

53

 

 

 

ARTICLE IX

DISSOLUTION, LIQUIDATION AND MERGER

53

SECTION 9.1.

Dissolution Upon Expiration Date

53

SECTION 9.2.

Early Dissolution

54

SECTION 9.3.

Termination

54

SECTION 9.4.

Liquidation

54

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.5.

Mergers, Consolidations, Amalgamations or Replacements of the Issuer Trust

56

 

 

 

ARTICLE X

MISCELLANEOUS PROVISIONS

57

SECTION 10.1.

Limitation of Rights of Holders

57

SECTION 10.2.

Amendment

57

SECTION 10.3.

Separability

58

SECTION 10.4.

Governing Law

58

SECTION 10.5.

Payments Due on Non-Business Day

59

SECTION 10.6.

Successors

59

SECTION 10.7.

Headings

60

SECTION 10.8.

Reports, Notices and Demands

60

SECTION 10.9.

Agreement Not to Petition

60

SECTION 10.10.

Trust Indenture Act; Conflict with Trust Indenture Act

61

SECTION 10.11.

Acceptance of Terms of Trust Agreement, Guarantee and Indenture

62

 

 

 

Exhibit A.

Certificate of Trust

1

 

 

 

Exhibit B.

Form of Restricted Securities Certificate

1

 

 

 

Exhibit C.

Form of Common Securities Certificate

1

 

 

 

Exhibit D.

Form of Capital Securities Certificate

1

 

 

 

Exhibit E.

Form of Placement Agreement

1

 

iv

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED TRUST AGREEMENT

 

THIS AMENDED AND RESTATED TRUST AGREEMENT, dated as of January 13, 2006, is by
and among (i) GAINSCO, INC., a Texas corporation (including any successors or
assigns, the “Depositor”), (ii) Wilmington Trust Company, a Delaware banking
corporation, as property trustee (in such capacity, the “Property Trustee” and,
in its separate corporate capacity and not in its capacity as Property Trustee
or Delaware Trustee, the “Bank”), (iii) Wilmington Trust Company, a Delaware
banking corporation, as Delaware trustee (in such capacity, the “Delaware
Trustee”) (the Property Trustee and the Delaware Trustee are referred to
collectively herein as the “Issuer Trustees”), (iv) the Administrators, as
hereinafter defined, and (v) the several Holders, as hereinafter defined.

 


WITNESSETH

 

WHEREAS, the Depositor and the Delaware Trustee have heretofore duly declared
and established a statutory trust pursuant to the Delaware Statutory Trust Act
by entering into a certain Trust Agreement, dated as of January 9, 2006 (the
“Original Trust Agreement”), and by the execution and filing by the Delaware
Trustee with the Secretary of State of the State of Delaware of the Certificate
of Trust, filed on January 9, 2006 (the “Certificate of Trust”), attached as
Exhibit A; and

 

WHEREAS, the Depositor and the Delaware Trustee desire to amend and restate the
Original Trust Agreement in its entirety as set forth herein to provide for,
among other things, (i) the issuance of the Common Securities by the Issuer
Trust to the Depositor, (ii) the issuance and sale of the Capital Securities by
the Issuer Trust pursuant to the Placement Agreement, (iii) the acquisition by
the Issuer Trust from the Depositor of all of the right, title and interest in
the Junior Subordinated Debentures, (iv) the appointment of the Administrators
and (v) the addition of the Property Trustee as a party to this Trust Agreement.

 

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, intending to be
legally bound, for the benefit of the other parties and for the benefit of the
Holders, hereby amends and restates the Original Trust Agreement in its entirety
and agrees, as follows:

 


ARTICLE I

 

DEFINED TERMS

 

SECTION 1.1.  Definitions.

 

For all purposes of this Trust Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

 

(1)           The terms defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular;

 

1

--------------------------------------------------------------------------------


 

(2)           All other terms used herein that are defined in the Trust
Indenture Act, either directly or by reference therein, have the meanings
assigned to them therein;

 

(3)           The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;

 

(4)           All accounting terms used but not defined herein have the meanings
assigned to them in accordance with United States generally accepted accounting
principles as in effect at the time of determination;

 

(5)           Unless the context otherwise requires, any reference to an
“Article” or a “Section” refers to an Article or a Section, as the case may be,
of this Trust Agreement;

 

(6)           The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or other subdivision; and

 

(7)           All references to the date the Capital Securities were originally
issued shall refer to the date hereof.

 

“Act” has the meaning specified in Section 6.8.

 

“Additional Amounts” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of any Additional Interest
(as defined in the Indenture) paid by the Depositor on a Like Amount of Junior
Subordinated Debentures for such period.

 

“Additional Sums” has the meaning specified in Section 10.6 of the Indenture.

 

“Administrators” means each Person appointed in accordance with Section 8.20
solely in such Person’s capacity as Administrator of the Issuer Trust continued
hereunder and not in such Person’s individual capacity, or any successor
Administrator appointed as herein provided; with the initial Administrators
being Glenn W. Anderson, Daniel J. Coots and Richard M. Buxton.

 

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control” means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Applicable Procedures” mean, with respect to any transfer or transaction
involving a Global Capital Security or beneficial interest therein, the
rules and procedures of the Clearing

 

2

--------------------------------------------------------------------------------


 

Agency for such Global Capital Security, in each case to the extent applicable
to such transaction and as in effect from time to time.

 

“Bank” has the meaning specified in the preamble to this Trust Agreement.

 

“Bankruptcy Event” means, with respect to any Person:

 

(1)           the entry of a decree or order by a court having jurisdiction in
the premises judging such Person a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, or appointing
a receiver, conservator, liquidator, assignee, trustee, sequestrator (or other
similar official) of such Person or of any substantial part of its property or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days; or

 

(2)           the institution by such Person of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
receiver, conservator, liquidator, assignee, trustee, sequestrator (or similar
official) of such Person or of any substantial part of its property or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt, or the taking of corporate action
by such Person in furtherance of any such action.

 

“Bankruptcy Laws” has the meaning specified in Section 10.9.

 

“Board of Directors” means the board of directors of the Depositor or the
Executive Committee of the board of directors of the Depositor (or any other
committee of the board of directors of the Depositor performing similar
functions) or a committee designated by the board of directors of the Depositor
(or any such committee), comprised of two or more members of the board of
directors of the Depositor or officers of the Depositor, or both.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Depositor to have been duly adopted by the
Depositor’s Board of Directors, or such committee of the Board of Directors or
officers of the Depositor to which authority to act on behalf of the Board of
Directors has been delegated, and to be in full force and effect on the date of
such certification, and delivered to the Issuer Trustees.

 

“Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on
which banking institutions in the City of New York, New York or the City of
Wilmington, Delaware are authorized or required by law or executive order to
remain closed or (c) a day on which either the Corporate Trust Office or the
Indenture Trustee’s corporate trust office is closed for business.

 

3

--------------------------------------------------------------------------------


 

“Capital Securities Certificate” means a certificate evidencing ownership of
Capital Securities, substantially in the form attached as Exhibit D, and shall,
unless specified otherwise herein, include a Restricted Securities Certificates,
substantially in the form attached hereto as Exhibit B.  The Capital Securities
Certificate shall be issued initially with a Restricted Capital Securities
Legend, which shall remain on such certificate until the Depositor and the
Issuer Trust receive an Opinion of Counsel that such legend can be removed
consistent with the Securities Act.

 

“Capital Security” means a preferred undivided beneficial interest in the assets
of the Issuer Trust, having a Liquidation Amount of $1,000 or an integral
multiple in excess of such amount and having the rights provided therefor in
this Trust Agreement, including the right to receive Distributions and a
Liquidation Distribution as provided herein.

 

“Cede” means Cede & Co., as the nominee of the Depositary.

 

“Certificate of Trust” has the meaning specified in the preamble to this Trust
Agreement.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.  The Depositary shall be the
initial Clearing Agency.

 

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

“Closing” and “Closing Date” have the respective meanings specified in the
Placement Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the United States Securities and Exchange Commission, or, if
at any time after the execution of this instrument such Commission is not
existing and performing the duties now assigned to it under the Trust Indenture
Act, then the body performing such duties at such time.

 

“Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached as Exhibit C.

 

“Common Securities Purchase Agreement” means the Common Securities Purchase
Agreement, dated of even date herewith, between the Issuer Trust and the
Depositor, as the same may be amended from time to time.

 

“Common Security” means an undivided beneficial interest in the assets of the
Issuer Trust, having a Liquidation Amount of $1,000 and integral multiples in
excess thereof and

 

4

--------------------------------------------------------------------------------


 

having the rights provided therefor in this Trust Agreement, including the right
to receive Distributions and a Liquidation Distribution as provided herein.

 

“Corporate Trust Office” means the principal office of the Property Trustee
located in the City of Wilmington, Delaware, which at the time of the execution
of this Trust Agreement is located at 1100 North Market Street, Rodney Square
North, Wilmington, Delaware 19890-0001, Attention:  Corporate Trust
Administration.

 

“Debenture Event of Default” means an “Event of Default” as defined in the
Indenture.

 

“Debenture Purchase Agreement” means the Junior Subordinated Debenture Purchase
Agreement, dated of even date herewith, between the Depositor and the Issuer
Trust, as the same may be amended from time to time.

 

“Debenture Redemption Date” means, with respect to any Junior Subordinated
Debentures to be redeemed under the Indenture, the date fixed for redemption of
such Debentures under the Indenture.

 

“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. § 3801, et seq., as it may be amended from time to time.

 

“Delaware Trustee” means the corporation identified as the “Delaware Trustee” in
the preamble to this Trust Agreement solely in its capacity as Delaware Trustee
of the Issuer Trust and not in its individual capacity, or its successor in
interest in such capacity, or any successor trustee appointed as herein
provided.

 

“Depositary” means The Depository Trust Company or any successor thereto.

 

“Depositor” has the meaning specified in the preamble to this Trust Agreement.

 

“Direct Action” has the meaning specified in Section 5.13(c).

 

“Distribution Date” has the meaning specified in Section 4.1(a).

 

“Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.

 

“Early Termination Event” has the meaning specified in Section 9.2.

 

“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(1)           the occurrence of a Debenture Event of Default; or

 

5

--------------------------------------------------------------------------------


 

(2)           default by the Issuer Trust in the payment of any Distribution
when it becomes due and payable, and continuation of such default for a period
of 30 days; or

 

(3)           default by the Issuer Trust in the payment of any Redemption Price
of any Trust Security when it becomes due and payable; or

 

(4)           default in the performance, or breach, in any material respect, of
any covenant or warranty of the Issuer Trustees in this Trust Agreement (other
than a covenant or warranty a default in the performance of which or the breach
of which is dealt with in clause (2) or (3) above) and continuation of such
default or breach for a period of 60 days after there has been given, by
registered or certified mail, to the Issuer Trustees and the Depositor by the
Holders of at least 25% in aggregate Liquidation Amount of the Outstanding
Capital Securities, a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

 

(5)           the occurrence of any Bankruptcy Event with respect to the
Property Trustee or all or substantially all of its property if a successor
Property Trustee has not been appointed within a period of 90 days thereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto, as amended from time to time.

 

“Expiration Date” has the meaning specified in Section 9.1.

 

“Global Capital Securities Certificate” means a Capital Securities Certificate
or Restricted Securities Certificate, as the case may be, evidencing ownership
of Capital Securities, the ownership and transfers of which shall be made
through book entries by a Clearing Agency as described in Section 5.4.

 

“Global Capital Security” means those Capital Securities evidenced by the Global
Capital Securities Certificate.

 

“Guarantee” means the Guarantee Agreement executed and delivered by the
Depositor and the Guarantee Trustee, contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the Holders of the Capital
Securities, as amended from time to time.

 

“Guarantee Trustee” means Wilmington Trust Company, solely in its capacity as
the trustee that holds the Guarantee for the benefit of the Holders and not in
its individual capacity, or its successor in interest in such capacity, or any
successor trustee appointed as herein provided.

 

“Holder” means a Person in whose name a Trust Security or Trust Securities is
registered in the Securities Register; any such Person shall be deemed to be a
beneficial owner within the meaning of the Delaware Statutory Trust Act.

 

6

--------------------------------------------------------------------------------


 

“Indemnified Person” has the meaning provided in Section 8.6.

 

“Indenture” means the Junior Subordinated Indenture, dated of even date
herewith, between the Depositor and the Indenture Trustee (as amended or
supplemented from time to time) relating to the issuance of the Junior
Subordinated Debentures.

 

“Indenture Trustee” means Wilmington Trust Company, a Delaware banking
corporation and any successor.

 

“Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as may be amended from time to time.

 

“Investment Company Event” means the receipt by the Issuer Trust of an Opinion
of Counsel experienced in such matters to the effect that, as a result of the
occurrence of a change in law or regulation or a written change (including any
announced prospective change) in interpretation or application of law or
regulation by any legislative body, court, governmental agency or regulatory
authority, there is more than an insubstantial risk that the Issuer Trust is or
will be considered an “investment company” that is required to be registered
under the Investment Company Act, which change or prospective change becomes
effective or would become effective, as the case may be, on or after the date of
the issuance of the Capital Securities.

 

“Issuer Trust” means Gainsco Capital Trust I, a Delaware statutory trust created
under the Delaware Statutory Trust Act.

 

“Issuer Trustees” has the meaning specified in the preamble to this Trust
Agreement.

 

“Junior Subordinated Debentures” means the Depositor’s Floating Rate Junior
Subordinated Deferrable Interest Debentures, due March 31, 2036, issued pursuant
to the Indenture.

 

“Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust,
adverse ownership interest, hypothecation, assignment, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever.

 

“Like Amount” means (a) with respect to a redemption of Trust Securities, Trust
Securities having a Liquidation Amount equal to the principal amount of Junior
Subordinated Debentures to be contemporaneously redeemed in accordance with the
Indenture, allocated to the Common Securities and to the Capital Securities pro
rata based upon the relative Liquidation Amounts of such classes and (b) with
respect to a distribution of Junior Subordinated Debentures to Holders of Trust
Securities in connection with a dissolution or liquidation of the Issuer Trust,
Junior Subordinated Debentures having a principal amount equal to the
Liquidation Amount of the Trust Securities of the Holder to whom such Junior
Subordinated Debentures are distributed.

 

7

--------------------------------------------------------------------------------


 

“Liquidation Amount” means the stated amount of $1,000.00 per Capital Security
and $1,000.00 per Common Security.

 

“Liquidation Date” means the date on which Junior Subordinated Debentures are to
be distributed to Holders of Trust Securities in connection with a dissolution
and liquidation of the Issuer Trust pursuant to Section 9.4.

 

“Liquidation Distribution” has the meaning specified in Section 9.4(d).

 

“Majority in Liquidation Amount of the Capital Securities” or “Majority in
Liquidation Amount of the Common Securities” means, except as provided by the
Trust Indenture Act, Capital Securities or Common Securities, as the case may
be, representing more than 50% of the aggregate Liquidation Amount of all then
Outstanding Capital Securities or Common Securities, as the case may be.

 

“Majority in Liquidation Amount of all Trust Securities” means, except as
provided by the Trust Indenture Act, Trust Securities representing more than 50%
of the aggregate Liquidation Amount of all then-outstanding Trust Securities.

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
Vice Chairman of the Board, Chief Executive Officer, President or an Executive
Vice President, a Senior Vice President or Vice President, and by the Treasurer,
an Assistant Treasurer, the Chief Financial Officer, the Secretary or an
Assistant Secretary, of the Depositor, and delivered to the party provided
herein.  Any Officers’ Certificate delivered with respect to compliance with a
condition or covenant provided for in this Trust Agreement shall include:

 

(1)           a statement by each officer signing the Officers’ Certificate that
such officer has read the covenant or condition and the definitions relating
thereto;

 

(2)           a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

 

(3)           a statement that such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

(4)           a statement as to whether, in the opinion of each such officer,
such condition or covenant has been complied with.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Depositor or any Affiliate of the Depositor.

 

“Original Trust Agreement” has the meaning specified in the preamble to this
Trust Agreement.

 

8

--------------------------------------------------------------------------------


 

“Outstanding,” with respect to Trust Securities, means, as of the date of
determination, all Trust Securities theretofore executed and delivered under
this Trust Agreement, except:

 

(1)           Trust Securities theretofore canceled by the Property Trustee or
delivered to the Property Trustee for cancellation;

 

(2)           Trust Securities for whose payment or redemption cash in the
necessary amount has been theretofore deposited with the Property Trustee or any
Paying Agent for the Holders of such Trust Securities, provided that if such
Trust Securities are to be redeemed, notice of such redemption has been duly
given pursuant to this Trust Agreement; and

 

(3)           Trust Securities that have been paid or for which other Trust
Securities have been executed and delivered in exchange therefor or in lieu
thereof pursuant to Sections 5.4, 5.5 and 5.6; provided, however, that in
determining whether the Holders of the requisite Liquidation Amount of the
Outstanding Capital Securities have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Capital Securities owned by the
Depositor, any Issuer Trustee, any Administrator or any Affiliate of the
Depositor, shall be disregarded and deemed not to be Outstanding, except that
(a) in determining whether any Issuer Trustee or any Administrator shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Capital Securities that such Issuer Trustee or
such Administrator, as the case may be, knows to be so owned shall be so
disregarded and (b) the foregoing shall not apply at any time when all of the
Outstanding Capital Securities are owned by the Depositor, one or more of the
Issuer Trustees, one or more of the Administrators and/or any such Affiliate. 
Capital Securities so owned which have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Administrators the pledgee’s right so to act with respect to such Capital
Securities and that the pledgee is not the Depositor or any Affiliate of the
Depositor.

 

“Owner” means each Person who is the beneficial owner of Global Capital
Securities as reflected in the records of the Clearing Agency or, if a Clearing
Agency Participant is not the Owner, then as reflected in the records of a
Person maintaining an account with such Clearing Agency (directly or
indirectly), in accordance with the rules of such Clearing Agency.

 

“Paying Agent” means any paying agent or co-paying agent appointed pursuant to
Section 5.10 and shall initially be the Property Trustee.

 

“Payment Account” means a segregated non-interest-bearing corporate trust
account maintained with the Property Trustee in its trust department for the
benefit of the Holders in which all amounts paid in respect of the Junior
Subordinated Debentures will be held and from which the Property Trustee,
through the Paying Agent, shall make payments to the Holders in accordance with
Sections 4.1, 4.2 and 9.4.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company,

 

9

--------------------------------------------------------------------------------


 

trust, unincorporated organization or government or any agency or political
subdivision thereof, or any other entity of whatever nature.

 

“Placement Agent” means Keefe, Bruyette & Woods, Inc.

 

“Placement Agreement” means the Placement Agreement among the Depositor, the
Issuer Trust and the Placement Agent.

 

“Property Trustee” means the Person identified as the “Property Trustee” in the
preamble to this Trust Agreement solely in its capacity as Property Trustee of
the Issuer Trust and not in its individual capacity, or its successor in
interest in such capacity, or any successor property trustee appointed as herein
provided.

 

“Purchase Agreement” means, collectively, all purchase agreements executed by or
on behalf of the Depositor, the Issuer Trust, and the Owners.

 

“Redemption Date” means, with respect to any Trust Security to be redeemed, the
date fixed for such redemption by or pursuant to this Trust Agreement; provided
that each Debenture Redemption Date and the stated maturity of the Junior
Subordinated Debentures shall be a Redemption Date for a Like Amount of Trust
Securities, including but not limited to any date of redemption pursuant to the
occurrence of any Special Event.

 

“Redemption Price” means a price equal to the Liquidation Amount, together with
accumulated Distributions to, but excluding, the Redemption Date.

 

“Relevant Trustee” has the meaning specified in Section 8.10.

 

“Responsible Officer” when used with respect to the Property Trustee means any
officer assigned to the Corporate Trust Office, including any managing director,
vice president, principal, assistant vice president, assistant treasurer,
assistant secretary or any other officer of the Property Trustee customarily
performing functions similar to those performed by any of the above designated
officers and having direct responsibility for the administration of the
Indenture, and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Restricted Capital Securities” means all Capital Securities, including those
represented by a Capital Securities Certificate, that are required pursuant to
Section 5.5(c) to bear a Restricted Capital Securities Legend.  Such term
includes the Global Capital Securities Certificate.

 

“Restricted Capital Securities Legend” means a legend substantially in the form
of the legend required in the form of a Capital Securities Certificate set forth
in Exhibit D to be placed upon a Restricted Securities Certificate.

 

“Restricted Securities Certificate” means a certificate substantially in the
form set forth in Exhibit B.

 

10

--------------------------------------------------------------------------------


 

“Securities” has the meaning specified in the recitals to the Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, in each case as amended from time to time.

 

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 5.5.

 

“Senior Indebtedness” has the meaning specified in the Indenture.

 

“Special Event” means any Tax Event or Investment Company Event.

 

“Successor Capital Securities” has the meaning specified in Section 9.5.

 

“Tax Event” means the receipt by the Issuer Trust of an Opinion of Counsel
experienced in such matters to the effect that, as a result of any amendment to,
or change (including any announced prospective change) in, the laws (or any
regulations thereunder) of the United States or any political subdivision or
taxing authority thereof or therein, or as a result of any official or
administrative pronouncement or action or judicial decision interpreting or
applying such laws or regulations, which amendment or change is effective or
which pronouncement, action or decision is announced on or after the date of
issuance of the Capital Securities (including, without limitation, any of the
foregoing arising with respect to, or resulting from, any proceeding or other
action commencing on or before such date), there is more than an insubstantial
risk that (i) the Issuer Trust is, or will be within 90 days of the delivery of
such Opinion of Counsel, subject to United States federal income tax with
respect to income received or accrued on the Junior Subordinated Debentures,
(ii) interest payable by the Depositor on the Junior Subordinated Debentures is
not, or within 90 days of the delivery of such Opinion of Counsel will not be,
deductible by the Depositor, in whole or in part, for United States federal
income tax purposes, or (iii) the Issuer Trust is, or will be within 90 days of
the delivery of such Opinion of Counsel, subject to more than a de minimis
amount of other taxes, duties or other governmental charges.

 

“3-Month LIBOR” means the London interbank offered rate for three-month, U.S.
dollar deposits determined by the Indenture Trustee, with respect to the
particular quarterly period, in the following order of priority:

 

(i) the rate (expressed as a percentage per annum) for U.S. dollar deposits of
an amount equal or comparable to the aggregate liquidation amount of the
Securities having a three-month maturity that appears on Telerate Page 3750 as
of 11:00 a.m. (London time) on the particular Determination Date.  “Telerate
Page 3750” means the display designated as “Page 3750” on the Dow Jones Telerate
Service or such other page as may replace Page 3750 on that service or such
other service or services as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying London
interbank offered rates for U.S. dollar deposits;

 

11

--------------------------------------------------------------------------------


 

(ii) if such rate cannot be identified on the related Determination Date, the
Indenture Trustee will request the principal London offices of four leading
banks in the London interbank market to provide such banks’ offered quotations
(expressed as percentages per annum) to prime banks in the London interbank
market for U.S. dollar deposits of an amount equal or comparable to the
aggregate liquidation amount of the Securities having a three-month maturity as
of 11:00 a.m. (London time) on such Determination Date.  If at least two
quotations are provided, 3-Month LIBOR will be the arithmetic mean of such
quotations;

 

(iii)  if fewer than two such quotations are provided as requested in clause
(ii) above, the Indenture Trustee will request four major New York City banks to
provide such banks’ offered quotations (expressed as percentages per annum) to
leading European banks for loans in U.S. dollars of an amount equal or
comparable to the aggregate liquidation amount of the Securities as of
11:00 a.m. (London time) on such Determination Date.  If at least two such
quotations are provided, 3-Month LIBOR will be the arithmetic mean of such
quotations; and

 

(iv) if fewer than two such quotations are provided as requested in clause
(iii) above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect to
the quarterly period immediately preceding such current quarterly period.

 

If the rate for U.S. dollar deposits having a three-month maturity that
initially appears on Telerate Page 3750 or Reuters Page LIBO, as the case may
be, as of 11:00 a.m. (London time) on the related Determination Date is
superseded on the Telerate page 3750 or Reuters Page LIBO, as the case may be,
by a corrected rate by 12:00 noon (London time) on such Determination Date, then
the corrected rate as so substituted on the applicable page will be the
applicable 3-Month LIBOR for such Determination Date.

 

“Trust Agreement” means this Amended and Restated Trust Agreement, as the same
may be modified, amended or supplemented in accordance with the applicable
provisions hereof, including (i) all exhibits hereto, and (ii) for all purposes
of this Amended and Restated Trust Agreement and any such modification,
amendment or supplement, the provisions of the Trust Indenture Act that are
deemed to be a part of and govern this Amended and Restated Trust Agreement and
any such modification, amendment or supplement, respectively.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939 or any successor
statute thereto, in each case as amended from time to time.

 

“Trust Property” means (a) the Junior Subordinated Debentures, (b) any cash on
deposit in, or owing to, the Payment Account, (c) all proceeds and rights in
respect of the foregoing and (d) any other property and assets for the time
being held or deemed to be held by the Property Trustee pursuant to the trusts
of this Trust Agreement.

 

“Trust Securities Certificate” means any one of the Common Securities
Certificates or the Capital Securities Certificates.

 

“Trust Security” means any one of the Common Securities or the Capital
Securities.

 

12

--------------------------------------------------------------------------------


 

ARTICLE II

 

CONTINUATION OF THE ISSUER TRUST

 

SECTION 2.1.  Name.

 

The Issuer Trust continued hereby shall be known as “Gainsco Capital Trust I”,
as such name may be modified from time to time by the Administrators following
written notice to the Holders of Trust Securities and the Issuer Trustees, in
which name the Administrators and the Issuer Trustees may engage in the
transactions contemplated hereby, make and execute contracts and other
instruments on behalf of the Issuer Trust and sue and be sued.

 

SECTION 2.2.  Office of the Delaware Trustee; Principal Place of Business.

 

The address of the Delaware Trustee in the State of Delaware is Wilmington Trust
Company, 1100 North Market Street, Rodney Square North, Wilmington, Delaware
19890-0001, Attention:  Corporate Trust Administration, or such other address in
the State of Delaware as the Delaware Trustee may designate by written notice to
the Holders and the Depositor.  The principal executive office of the Issuer
Trust is in care of GAINSCO, INC. 3333 Lee Parkway, Suite 1200, Dallas, Texas
75219, Attention: Chief Financial Officer.

 

SECTION 2.3.  Initial Contribution of Trust Property; Organizational Expenses.

 

The Property Trustee acknowledges receipt in trust from the Depositor in
connection with the Original Trust Agreement of the sum of $10.00, which
constitutes the initial Trust Property.  The Depositor shall pay all
organizational expenses of the Issuer Trust as they arise or shall, upon request
of any Issuer Trustee, promptly reimburse such Issuer Trustee for any such
expenses paid by such Issuer Trustee.  The Depositor shall make no claim upon
the Trust Property for the payment of such expenses.

 

SECTION 2.4.  Issuance of the Restricted Capital Securities.

 

The Depositor, the Issuer Trust, and the Placement Agent executed and delivered
the Placement Agreement pursuant to the Original Trust Agreement. 
Contemporaneously with the execution and delivery of this Trust Agreement, an
Administrator, on behalf of the Issuer Trust, shall manually execute in
accordance with Section 5.3 and the Property Trustee shall authenticate in
accordance with Section 5.3 and deliver to the Clearing Agency or its custodian,
a Global Capital Securities Certificate, registered in the name of Cede & Co.,
in an aggregate amount of 25,000 Capital Securities having an aggregate
Liquidation Amount of $25,000,000.00, against receipt of the aggregate purchase
price of such Capital Securities of $25,000,000.00 by the Property Trustee,
subject to any discounts extended to the purchasers of the Capital.

 

13

--------------------------------------------------------------------------------


 

SECTION 2.5.  Issuance of the Common Securities; Subscription and Purchase of
Junior Subordinated Debentures.

 

Contemporaneously with the execution and delivery of this Trust Agreement, an
Administrator, on behalf of the Issuer Trust, shall execute in accordance with
Section 5.3 and the Property Trustee shall authenticate and shall deliver to the
Depositor, Common Securities Certificates, registered in the name of the
Depositor, having an aggregate Liquidation Amount of $774,000 against receipt of
the aggregate purchase price of such Common Securities of $774,000 by the
Property Trustee.  Contemporaneously therewith, an Administrator, on behalf of
the Issuer Trust, shall subscribe for and purchase from the Depositor the Junior
Subordinated Debentures, registered in the name of the Property Trustee for the
Issuer Trust, and having an aggregate principal amount equal to $25,774,000,
and, in satisfaction of the purchase price for such Junior Subordinated
Debentures, the Property Trustee, on behalf of the Issuer Trust, shall deliver
to the Depositor the sum of $25,774,000 (being the sum of the amounts delivered
to the Property Trustee pursuant to (i) the second sentence of Section 2.4, and
(ii) the first sentence of this Section 2.5) and receive on behalf of the Issuer
Trust the Junior Subordinated Debentures.

 

SECTION 2.6.  Authorization to Issue Additional Trust Securities; Authorization
to Subscribe and Purchase Additional Junior Subordinated Debentures.

 

During the period ending 90 days following the date of the Confidential Offering
Memorandum, dated as of January 11, 2006, the Administrators, acting unanimously
on behalf of the Issuer Trust, with the prior written consent of the Depositor,
may cause the Issuer Trust to issue additional Capital Securities and Common
Securities on the same terms and in the manner and relative proportions set
forth in Sections 2.4 and 2.5; provided, however, that any such additional
issuance of Trust Securities shall occur contemporaneously with the issuance by
the Depositor of additional Junior Subordinated Debentures on the same terms and
in the manner set forth in Section 2.5, which shall be subscribed for and
purchased by an Administrator on behalf of the Issuer Trust, having an aggregate
Liquidation Amount equal to the aggregate Liquidation Amount of the additional
Trust Securities to be issued.

 

SECTION 2.7.  Declaration of Trust.

 

The exclusive purposes and functions of the Issuer Trust are to (a) issue and
sell Trust Securities and use the proceeds from such sale to acquire the Junior
Subordinated Debentures, and (b) engage in only those other activities
necessary, convenient or incidental thereto.  The Depositor hereby appoints the
Issuer Trustees as trustees of the Issuer Trust, to have all the rights, powers
and duties to the extent set forth herein, and the Issuer Trustees hereby accept
such appointment.  The Property Trustee hereby declares that it will hold the
Trust Property in trust upon and subject to the conditions set forth herein for
the benefit of the Issuer Trust and the Holders.  The Depositor hereby appoints
the Administrators, with such Administrators having all rights, powers and
duties set forth herein with respect to accomplishing the purposes of the Issuer
Trust, and the Administrators hereby accept such appointment; provided, however,
that it is the intent of the parties hereto that such Administrators shall not
be trustees or, to the fullest extent permitted by law, fiduciaries with respect
to the Issuer Trust and this Trust Agreement shall be construed in a manner
consistent with such intent.  The Property

 

14

--------------------------------------------------------------------------------


 

Trustee shall have the right and power (but shall not be obligated) to perform
those duties assigned to the Administrators.  The Delaware Trustee, in such
capacity, shall not be entitled to exercise any powers, nor shall the Delaware
Trustee, in such capacity, have any of the duties and responsibilities, of the
Property Trustee or the Administrators set forth herein.  The Delaware Trustee,
in such capacity, shall be one of the trustees of the Issuer Trust for the sole
and limited purpose of fulfilling the requirements of Section 3807 of the
Delaware Statutory Trust Act and for taking such actions as are required to be
taken by a Delaware trustee under the Delaware Statutory Trust Act.

 

SECTION 2.8.  Authorization to Enter into Certain Transactions.

 

(a)           The Issuer Trustees and the Administrators shall conduct the
affairs of the Issuer Trust in accordance with the terms of this Trust
Agreement.  Subject to the limitations set forth in paragraph (b) of this
Section and in accordance with the following provisions (i) and (ii), the Issuer
Trustees and the Administrators shall act as follows:

 

(i)         each Administrator, acting jointly or singly, shall:

 

(A)       comply with the Placement Agreement regarding the issuance and sale of
the Trust Securities;

 

(B)        assist in compliance with the Securities Act, applicable state
securities or blue sky laws, and the Trust Indenture Act;

 

(C)        assist in the listing of the Capital Securities upon such securities
exchange or exchanges, if any, as shall be determined by the Depositor, with the
registration of the Capital Securities under the Exchange Act, if required or if
requested by the Depositor, and the preparation and filing of all periodic and
other reports and other documents pursuant to the foregoing;

 

(D)       execute the Trust Securities on behalf of the Issuer Trust in
accordance with this Trust Agreement;

 

(E)        execute and deliver an application for a taxpayer identification
number for the Issuer Trust;

 

(F)        assist in the filing with the Commission, at such time as determined
by the Depositor, any registration statement, if any, under the Securities Act
relating to the Trust Securities, including any amendments thereto;

 

(G)        unless otherwise required by the Trust Indenture Act, execute on
behalf of the Issuer Trust any documents that the Administrators have the power
to execute pursuant to this Trust Agreement, including without limitation, the
Debenture Purchase Agreement and the Common Securities Purchase Agreement; and

 

15

--------------------------------------------------------------------------------


 

(H)       take any action incidental to the foregoing as necessary or advisable
to give effect to the terms of this Trust Agreement.

 

(ii)        The Property Trustee shall have the power and authority to act on
behalf of the Issuer Trust with respect to the following matters:

 

(A)       the establishment of the Payment Account;

 

(B)        the receipt of the Junior Subordinated Debentures;

 

(C)        the receipt and collection of interest, principal and any other
payments made in respect of the Junior Subordinated Debentures in the Payment
Account;

 

(D)       the distribution through the Paying Agent of amounts owed to the
Holders in respect of the Trust Securities;

 

(E)        the exercise of all of the rights, powers and privileges of a holder
of the Junior Subordinated Debentures;

 

(F)        the sending of notices of default and other information regarding the
Trust Securities and the Junior Subordinated Debentures to the Holders thereof
in accordance with this Trust Agreement;

 

(G)        the distribution of the Trust Property in accordance with the terms
of this Trust Agreement;

 

(H)       to the extent provided in this Trust Agreement, the winding-up of the
affairs of and liquidation of the Issuer Trust and the preparation, execution
and filing of the certificate of cancellation with the Secretary of State of the
State of Delaware; and

 

(I)         after an Event of Default (other than under paragraph (2), (3), (4),
or (5) of the definition of such term if such Event of Default is by or with
respect to the Property Trustee), comply with the provisions of this Trust
Agreement and take any action to give effect to the terms of this Trust
Agreement and protect and conserve the Trust Property for the benefit of the
Holders (without consideration of the effect of any such action on any
particular Holder);

 

provided, however, that nothing in this Section 2.8(a)(ii) shall require the
Property Trustee to take any action that is not otherwise required in this Trust
Agreement.

 

(iii)       The Administrators shall comply with the listing requirements of the
Capital Securities upon such securities exchange or exchanges, if any, as shall
be determined by the Depositor, the registration of the Capital Securities under
the

 

16

--------------------------------------------------------------------------------


 

Exchange Act, if required or if requested by the Depositor, and the preparation
and filing of all periodic and other reports and other documents pursuant to the
foregoing.

 

(b)           So long as this Trust Agreement remains in effect, the Issuer
Trust (or the Issuer Trustees or Administrators acting on behalf of the Issuer
Trust) shall not undertake any business, activity or transaction except as
expressly provided herein or contemplated hereby.  In particular, neither the
Issuer Trustees nor the Administrators shall (i) acquire any investments or
engage in any activities not authorized by this Trust Agreement, (ii) sell,
assign, transfer, exchange, mortgage, pledge, set-off or otherwise dispose of
any of the Trust Property or interests therein, including to Holders, except as
expressly provided herein, (iii) take any action that would cause the Issuer
Trust to become taxable other than as a grantor trust for United States Federal
income tax purposes, (iv) incur any indebtedness for borrowed money or issue any
other debt, (v) take or consent to any action that would result in the placement
of a Lien on any of the Trust Property, except as expressly provided herein,
(vi) invest any proceeds received by the Issuer Trust from holding the Junior
Subordinated Debentures, but shall distribute all such proceeds to Holders of
Trust Securities pursuant to the terms of this Trust Agreement and of the Trust
Securities, (vii) acquire any assets other than the Trust Property,
(viii) possess any power or otherwise act in such a way as to vary the Trust
Property, (ix) possess any power or otherwise act in such a way as to vary the
terms of the Trust Securities in any way whatsoever (except to the extent
expressly authorized in this Trust Agreement or by the terms of the Trust
Securities) or (x) to issue any securities or other evidence of beneficial
ownership of, or beneficial interest in, the Issuer Trust other than the Trust
Securities.  The Property Trustee shall defend all claims and demands of all
Persons at any time claiming any Lien on any of the Trust Property adverse to
the interest of the Issuer Trust or the Holders in their capacity as Holders.

 

(c)           In connection with the issue and sale of the Capital Securities,
the Depositor shall have the right and responsibility to assist the Issuer Trust
with respect to, or effect on behalf of the Issuer Trust, the following (and any
actions taken by the Depositor in furtherance of the following prior to the date
of this Trust Agreement are hereby ratified and confirmed in all respects):

 

(i)         the preparation, execution and filing with the Commission of a
registration statement on the appropriate form under the Securities Act or the
preparation of offering documents in reliance on one or more exemptions from
registration under the Securities Act with respect to the Capital Securities;

 

(ii)        the determination of the states in which to take appropriate action
to qualify or register for sale or necessary to obtain any exemption from such
qualification or registration of all or part of the Capital Securities and the
determination of any and all such acts, other than actions that must be taken by
or on behalf of the Issuer Trust, and the advice to the Issuer Trustees of
actions they must take on behalf of the Issuer Trust, and the preparation for
execution and filing of any documents to be executed and filed by the Issuer
Trust or on behalf of the Issuer Trust, as the Depositor deems necessary or
advisable in order to comply with the applicable laws of any such States in
connection with the offer and sale of the Capital Securities;

 

17

--------------------------------------------------------------------------------


 

(iii)       the negotiation of the terms of, and the execution and delivery of,
the Placement Agreement and the Purchase Agreement; and

 

(iv)       the taking of any other actions necessary or desirable to carry out
any of the foregoing activities.

 

(d)           Notwithstanding anything herein to the contrary, the
Administrators and the Property Trustee are authorized and directed to conduct
the affairs of the Issuer Trust and to operate the Issuer Trust so that the
Issuer Trust will not be deemed to be an “investment company” required to be
registered under the Investment Company Act, and will not be taxable other than
as a grantor trust for United States Federal income tax purposes and so that the
Junior Subordinated Debentures will be treated as indebtedness of the Depositor
for United States Federal income tax purposes.  In this connection, the Property
Trustee and the Holders of Common Securities are authorized to take any action,
not inconsistent with applicable law, the Certificate of Trust or this Trust
Agreement, that the Property Trustee and Holders of Common Securities determine
in their discretion to be necessary or desirable for such purposes, as long as
such action does not adversely affect in any material respect the interests of
the Holders of the Outstanding Capital Securities.  In no event shall the
Administrators or the Issuer Trustees be liable to the Issuer Trust or the
Holders for any failure to comply with this Section that results from a change
in law or regulations or in the interpretation thereof.

 

SECTION 2.9.  Assets of Trust.

 

The assets of the Issuer Trust shall consist solely of the Trust Property.

 

SECTION 2.10.  Title to Trust Property.

 

Legal title to all Trust Property shall be vested at all times in the Property
Trustee (in its capacity as such) and shall be held and administered by the
Property Trustee for the benefit of the Issuer Trust and the Holders in
accordance with this Trust Agreement.

 


ARTICLE III


 

PAYMENT ACCOUNT

 

SECTION 3.1.  Payment Account.

 

(a)           At or prior to the Closing Date, the Property Trustee shall
establish the Payment Account.  The Property Trustee and its agents shall have
exclusive control and sole right of withdrawal with respect to the Payment
Account for the purpose of making deposits in and withdrawals from the Payment
Account in accordance with this Trust Agreement.  All monies and other property
deposited or held from time to time in the Payment Account shall be held by the
Property Trustee in the Payment Account for the exclusive benefit of the Holders
and for distribution as herein provided, including (and subject to) any priority
of payments provided for herein.

 

18

--------------------------------------------------------------------------------


 

(b)           The Property Trustee shall deposit in the Payment Account,
promptly upon receipt, all payments of principal of or interest on, and any
other payments or proceeds with respect to, the Junior Subordinated Debentures. 
Amounts held in the Payment Account shall not be invested by the Property
Trustee pending distribution thereof.

 


ARTICLE IV


 

DISTRIBUTIONS; REDEMPTION

 

SECTION 4.1.  Distributions.

 

(a)           The Trust Securities represent undivided beneficial interests in
the Trust Property, and Distributions (including of Additional Amounts) will be
made on the Trust Securities at the rate and on the dates that payments of
interest (including of Additional Interest, as defined in the Indenture) are
made on the Junior Subordinated Debentures.  Accordingly:

 

(i)         Distributions on the Trust Securities shall be cumulative and will
accumulate whether or not there are funds of the Issuer Trust available for the
payment of Distributions.  Distributions shall accumulate from the date of issue
of the Trust Securities, and, except in the event (and to the extent) that the
Depositor exercises its right to defer the payment of interest on the Junior
Subordinated Debentures pursuant to the Indenture, shall be payable quarterly in
arrears on March 31, June 30, September 30 and December 31 of each year,
commencing on March 31, 2006.  If any date on which a Distribution is otherwise
payable on the Trust Securities is not a Business Day, then the payment of such
Distribution shall be made on the next succeeding day that is a Business Day
(without any interest, additional Distributions or other payment in respect of
any such delay), except that, if such Business Day is in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on the date on which
such payment was originally payable (each date on which distributions are
payable in accordance with this Section 4.1(a), a “Distribution Date”).

 

(ii)        The Trust Securities shall be entitled to Distributions payable at a
floating rate, reset quarterly on each Distribution Date for the next succeeding
quarter, equal to 3-Month LIBOR rate of interest for the last London Banking Day
(which is any day on which dealings in deposits in U.S. dollars are transacted
in the London interbank market) of each of March, June, September and December,
as applicable, plus 3.85% on the liquidation amount of each Trust Security
(“Floating Rate”).  The amount of Distributions payable for any full quarterly
period shall be computed on the basis of a 360-day year of twelve 30-day
months.  The amount of Distributions for any period less than a full quarter
shall be computed on the basis of a 360-day year and the actual number of days
elapsed during that period.  The amount of Distributions payable for any period
shall include any Additional Amounts in respect of such period.

 

(iii)       So long as no Debenture Event of Default has occurred and is
continuing, the Depositor has the right under the Indenture to defer the payment
of

 

19

--------------------------------------------------------------------------------


 

interest on the Junior Subordinated Debentures at any time and from time to time
for a period not exceeding 20 consecutive quarterly periods (an “Extension
Period”), provided that no Extension Period may extend beyond March 31, 2036, or
end on a date that is not a scheduled interest payment date.  As a consequence
of any such deferral, quarterly Distributions on the Trust Securities by the
Issuer Trust will also be deferred and the amount of Distributions to which
Holders of the Trust Securities are entitled will accumulate additional
Distributions thereon at the Floating Rate, compounded quarterly, to the extent
permitted by applicable law, from the relevant payment date for such
Distributions, computed in the same manner as set forth for Distributions in
subsection 4.1(a)(ii) immediately above.  The term “Distributions” as used in
Section 4.1 shall include any such additional Distributions provided pursuant to
this Section 4.1(a)(iii).

 

(iv)       Distributions on the Trust Securities shall be made by the Property
Trustee from the Payment Account and shall be payable on each Distribution Date
only to the extent that the Issuer Trust has funds then on hand and available in
the Payment Account for the payment of such Distributions.

 

(b)           Distributions on the Trust Securities with respect to a
Distribution Date shall be payable to the Holders thereof as they appear on the
Securities Register for the Trust Securities at the close of business on the
relevant record date, which shall be at the close of business on the fifteenth
day of the month in which the relevant Distribution Date occurs (or if such date
is not a Business Day, the immediately preceding Business Day).

 

SECTION 4.2.  Redemption.

 

(a)           On each Debenture Redemption Date and on the stated maturity of
the Junior Subordinated Debentures, the Issuer Trust will be required to redeem
a Like Amount of Trust Securities at the Redemption Price.

 

(b)           Notice of redemption shall be given by the Property Trustee by
first-class mail, postage prepaid, mailed not less than 30 nor more than 60 days
prior to the Redemption Date to each Holder of Trust Securities to be redeemed,
at such Holder’s address appearing in the Securities Register.  All notices of
redemption shall state:

 

(i)         the Redemption Date;

 

(ii)        the Redemption Price, or if the Redemption Price cannot be
calculated prior to the time the notice is required to be sent, the estimate of
the Redemption Price provided pursuant to the Indenture together with a
statement that it is an estimate and that the actual Redemption Price will be
calculated on the third Business Day prior to the Redemption Date (and if an
estimate is provided, a further notice shall be sent of the actual Redemption
Price on the date, or as soon as practicable thereafter, that notice of such
actual Redemption Price is received pursuant to the Indenture);

 

(iii)       the CUSIP number or CUSIP numbers of the Capital Securities
affected;

 

20

--------------------------------------------------------------------------------


 

(iv)       if less than all the Outstanding Trust Securities are to be redeemed,
the identification and the aggregate Liquidation Amount of the particular Trust
Securities to be redeemed;

 

(v)        that on the Redemption Date the Redemption Price will become due and
payable upon each such Trust Security to be redeemed and that Distributions
thereon will cease to accumulate on and after said date, except as provided in
Section 4.2(d) below; and

 

(vi)       the place or places where Trust Securities are to be surrendered for
the payment of the Redemption Price.

 

The Issuer Trust in issuing the Trust Securities may use “CUSIP” or “private
placement” numbers (if then generally in use), and, if so, the Property Trustee
shall indicate the “CUSIP” or “private placement” numbers of the Trust
Securities in notices of redemption and related materials as a convenience to
Holders; provided, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Trust Securities
or as contained in any notice of redemption and related material.

 

(c)           The Trust Securities redeemed on each Redemption Date shall be
redeemed at the Redemption Price with the proceeds from the contemporaneous
redemption of Junior Subordinated Debentures.  Redemptions of the Trust
Securities shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Issuer Trust has funds then on hand
and available in the Payment Account for the payment of such Redemption Price.

 

(d)           If the Issuer Trust gives a notice of redemption in respect of any
Capital Securities, then, by 12:00 noon, Eastern Time, on the Redemption Date,
subject to Section 4.2(c), the Property Trustee will, with respect to Global
Securities, irrevocably deposit with the Clearing Agency for such Global Capital
Securities, to the extent available therefor, funds sufficient to pay the
applicable Redemption Price and will give such Clearing Agency irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Global Capital Securities.  With respect to Capital Securities that are not held
in global form, if any, the Property Trustee, subject to Section 4.2(c), will
irrevocably deposit with the Paying Agent, to the extent available therefor,
funds sufficient to pay the applicable Redemption Price and will give the Paying
Agent irrevocable instructions and authority to pay the Redemption Price to the
Holders of the Capital Securities upon surrender of their Capital Securities
Certificates or Restricted Securities Certificates, as applicable. 
Notwithstanding the foregoing, Distributions payable on or prior to the
Redemption Date for any Trust Securities called for redemption shall be payable
to the Holders of such Trust Securities as they appear on the Securities
Register for the Trust Securities on the relevant record dates for the related
Distribution Dates.  If notice of redemption shall have been given and funds
deposited as required, then, upon the date of such deposit, all rights of
Holders holding Trust Securities so called for redemption will cease, except the
right of such Holders to receive the Redemption Price, but without interest, and
such Trust Securities will cease to be Outstanding.  In the event that any date
on which any applicable

 

21

--------------------------------------------------------------------------------


 

Redemption Price is payable is not a Business Day, then payment of the
applicable Redemption Price payable on such date will be made on the next
succeeding day that is a Business Day (and without any interest or other payment
in respect of any such delay), except that, if such Business Day falls in the
next calendar year, such payment will be made on the immediately preceding
Business Day, in each case, with the same force and effect as if made on such
date.  In the event that payment of the Redemption Price in respect of any Trust
Securities called for redemption is improperly withheld or refused and not paid
either by the Issuer Trust or by the Depositor pursuant to the Guarantee,
Distributions on such Trust Securities will continue to accumulate, as set forth
in Section 4.1, from the Redemption Date originally established by the Issuer
Trust for such Trust Securities to the date such applicable Redemption Price is
actually paid, in which case the actual payment date will be the date fixed for
redemption for purposes of calculating the applicable Redemption Price.

 

(e)           Subject to Section 4.3(a), if less than all the Outstanding Trust
Securities are to be redeemed on a Redemption Date, then the aggregate
Liquidation Amount of such Trust Securities to be redeemed shall be allocated
pro rata to the Common Securities and the Capital Securities based on the
relative aggregate Liquidation Amounts of such classes.  The particular Capital
Securities to be redeemed shall be selected on a pro rata basis based on their
respective Liquidation Amounts not more than 60 days prior to the Redemption
Date by the Property Trustee from the Outstanding Capital Securities not
previously called for redemption, or if the Capital Securities are then held in
the form of a Global Preferred Security in accordance with the customary
procedures for the Clearing Agency.  The Property Trustee shall promptly notify
the Securities Registrar in writing of the aggregate Liquidation Amount of
Capital Securities to be redeemed and the particular Capital Securities selected
for redemption.  For all purposes of this Trust Agreement, unless the context
otherwise requires, all provisions relating to the redemption of Capital
Securities shall relate, in the case of any Capital Securities redeemed, to the
portion of the aggregate Liquidation Amount of Capital Securities that has been
or is to be redeemed.

 

SECTION 4.3.  Subordination of Common Securities.

 

(a)           Payment of Distributions (including Additional Amounts, if
applicable) on, the Redemption Price of, and the Liquidation Distribution in
respect of, the Trust Securities, as applicable, shall be made, as set forth in
Section 4.2(e), pro rata among the Common Securities and the Capital Securities
based on the Liquidation Amount of such Trust Securities; provided, however,
that if on any Distribution Date, Redemption Date or Liquidation Date any Event
of Default resulting from a Debenture Event of Default in Sections 5.1(1) or
5.1(2) of the Indenture shall have occurred and be continuing, no payment of any
Distribution (including any Additional Amounts) on, Redemption Price of, or
Liquidation Distribution in respect of, any Common Security, and no other
payment on account of the redemption, liquidation or other acquisition of Common
Securities, shall be made, unless payment in full in cash of all accumulated and
unpaid Distributions (including any Additional Amounts) on all Outstanding
Capital Securities for all Distribution periods terminating on or prior thereto,
or, in the case of payment of the Redemption Price, the full amount of such
Redemption Price on all Outstanding Capital Securities then called for
redemption, or in the case of payment of the Liquidation Distribution, the full
amount of such Liquidation Distribution on all Outstanding Capital Securities,
shall have been made or provided for, and all funds immediately available to the

 

22

--------------------------------------------------------------------------------


 

Property Trustee shall first be applied to the payment in full in cash of all
Distributions (including any Additional Amounts) on, or the Redemption Price of,
or Liquidation Distribution in respect of, Capital Securities then due and
payable.  The existence of an Event of Default does not entitle the Holders of
Capital Securities to accelerate the maturity thereof.

 

(b)           In the case of the occurrence of any Event of Default resulting
from any Debenture Event of Default, the Holder of the Common Securities shall
be deemed to have waived any right to act with respect to any such Event of
Default under this Trust Agreement until the effects of all such Events of
Default with respect to the Capital Securities have been cured, waived or
otherwise eliminated.  Until all such Events of Default under this Trust
Agreement with respect to the Capital Securities have been so cured, waived or
otherwise eliminated, the Property Trustee shall act solely on behalf of the
Holders of the Capital Securities and not on behalf of the Holder of the Common
Securities, and only the Holders of the Capital Securities will have the right
to direct the Property Trustee to act on their behalf.

 

SECTION 4.4.  Payment Procedures.

 

Payments of Distributions (including any Additional Amounts) in respect of the
Capital Securities shall be made by check mailed to the address of the Person
entitled thereto as such address shall appear on the Securities Register or, if
the Capital Securities are held by a Clearing Agency, such Distributions shall
be made to the Clearing Agency in immediately available funds, which will credit
the relevant accounts on the applicable Distribution Dates.  Payments in respect
of the Common Securities shall be made in such manner as shall be mutually
agreed between the Property Trustee and the Holder of the Common Securities.

 

SECTION 4.5.  Tax Returns and Reports.

 

The Administrators shall prepare (or cause to be prepared), at the Depositor’s
expense, and file all United States federal, state and local tax and information
returns and reports required to be filed by or in respect of the Issuer Trust. 
In this regard, the Administrators shall (a) prepare and file (or cause to be
prepared and filed) all Internal Revenue Service forms required to be filed in
respect of the Issuer Trust in each taxable year of the Issuer Trust and
(b) prepare and furnish (or cause to be prepared and furnished) to each Holder
all Internal Revenue Service forms required to be provided by the Issuer Trust. 
The Administrators shall provide the Depositor and the Property Trustee with a
copy of all such returns and reports promptly after such filing or furnishing. 
The Issuer Trustees shall comply with United States Federal withholding and
backup withholding tax laws and information reporting requirements with respect
to any payments to Holders under the Trust Securities.

 

On or before December 15 of each year during which any Capital Securities are
Outstanding, the Administrators shall furnish to the Paying Agent such
information as may be reasonably requested by the Property Trustee in order that
the Property Trustee may prepare the information which it is required to report
for such year on Internal Revenue Service Forms 1096 and 1099 pursuant to
Section 6049 of the Code.  Such information shall include the amount of original
issue discount includable in income for each Outstanding Capital Security during
such year, if any.

 

23

--------------------------------------------------------------------------------


 

SECTION 4.6.  Payment of Taxes, Duties, Etc. of the Issuer Trust.

 

Upon receipt under the Junior Subordinated Debentures of Additional Sums, the
Property Trustee shall promptly pay any taxes, duties or governmental charges of
whatsoever nature (other than withholding taxes) imposed on the Issuer Trust by
the United States or any other taxing authority out of the proceeds of the
Additional Sums.

 

SECTION 4.7.  Payments under Indenture or Pursuant to Direct Actions.

 

Any amount payable hereunder to any Holder of Capital Securities (or Owner with
respect thereof) shall be reduced by the amount of any corresponding payment
such Holder (or Owner) has directly received pursuant to Section 5.8 of the
Indenture or Section 5.13 of this Trust Agreement.

 

SECTION 4.8.  Payment of Costs and Expenses by the Holder of Common Securities.

 

The Holder of Common Securities shall be liable for the debts and obligations of
the Issuer Trust (including, without limitation, the fees and expenses of the
trustees) as set forth in Section 6.7 of the Indenture regarding allocation of
expenses.

 


ARTICLE V


 

TRUST SECURITIES CERTIFICATES

 

SECTION 5.1.  Initial Ownership.

 

Upon the creation of the Issuer Trust and the contribution by the Depositor
pursuant to Section 2.3 and until the issuance of the Trust Securities, and at
any time during which no Trust Securities are Outstanding, the Depositor shall
be the sole beneficial owner of the Issuer Trust.

 

SECTION 5.2.  The Trust Securities Certificates.

 

(a)           The Trust Securities Certificates shall be issued in fully
registered form.  The Trust Securities Certificates shall be executed on behalf
of the Issuer Trust by manual or facsimile signature of at least one
Administrator.  Trust Securities Certificates bearing the manual or facsimile
signatures of individuals who were, at the time when such signatures shall have
been affixed, authorized to sign on behalf of the Issuer Trust, shall be validly
issued and entitled to the benefits of this Trust Agreement, notwithstanding
that such individuals or any of them shall have ceased to be so authorized prior
to the delivery of such Trust Securities Certificates or did not hold such
offices at the date of delivery of such Trust Securities Certificates.  A
transferee of a Trust Securities Certificate shall become a Holder, and shall be
entitled to the rights and subject to the obligations of a Holder hereunder,
upon due registration of such Trust Securities Certificate in such transferee’s
name pursuant to Section 5.5.

 

24

--------------------------------------------------------------------------------


 

(b)           Upon their original issuance, Capital Securities Certificates
shall be issued in the form of one or more Global Capital Securities
Certificates which initially shall bear a Restricted Capital Securities Legend,
registered in the name of Cede as the Depositary’s nominee and deposited with or
on behalf of Depositary for credit by Depositary to the respective accounts of
the Owners thereof (or such other accounts as they may direct).  Except as set
forth herein, record ownership of the Global Capital Securities may be
transferred, in whole or in part, only to another nominee of Depositary or to a
successor of the Depository or its nominee.

 

(c)           A single Common Securities Certificate representing the Common
Securities shall be issued to the Depositor in the form of a definitive Common
Securities Certificate.

 

SECTION 5.3.  Execution and Delivery of Trust Securities Certificates.

 

At the Closing, an Administrator shall execute, on behalf of the Trust, Trust
Securities Certificates, in an aggregate Liquidation Amount as provided in
Sections 2.4 and 2.5, and deliver such Trust Securities Certificates to the
Property Trustee for authentication.  Upon such delivery, the Property Trustee
shall authenticate such Trust Securities Certificates and deliver such Trust
Securities Certificates in authorized denominations upon the written order of
the Trust, executed by an Administrator thereof, without further corporate
action by the Depositor.

 

SECTION 5.4.  Global Capital Securities.

 

(a)           The Global Capital Securities Certificates issued under this Trust
Agreement shall be registered in the name of Cede, as the nominee of the
Clearing Agency and delivered to such custodian therefor, and such Global
Capital Securities Certificate shall constitute a single Capital Security for
all purposes of this Trust Agreement, and it shall initially bear a Restricted
Capital Securities Legend.

 

(b)           Notwithstanding any other provision in this Trust Agreement, the
Global Capital Security may not be exchanged in whole or in part for registered
Capital Securities, and no transfer of the Global Capital Security in whole or
in part may be registered, in the name of any Person other than the Clearing
Agency for such Global Capital Security, Cede, or other nominee thereof unless: 
(i) such Clearing Agency advises the Depositor and the Property Trustee in
writing that such Clearing Agency is no longer willing or able to properly
discharge its responsibilities as the Clearing Agency with respect to such
Global Capital Security, and the Depositor is unable to locate a qualified
successor within 90 days, (ii) at any time the Depositary ceases to be a
Clearing Agency registered as such under the Exchange Act, or (iii) the Issuer
Trust at its option advises the Depositary in writing that it elects to
terminate the book-entry system through the Clearing Agency.

 

(c)           If the Global Capital Security is to be exchanged or canceled in
whole, it shall be surrendered by or on behalf of the Clearing Agency or its
nominee to the Securities Registrar for exchange or cancellation as provided in
this Article V.  If the Global Capital

 

25

--------------------------------------------------------------------------------


 

Security is to be exchanged or canceled in part, or if another Capital Security
is to be exchanged in whole or in part for a beneficial interest in the Global
Capital Security, then either: (i) the Global Capital Securities Certificate
representing such Global Capital Security shall be so surrendered for exchange
or cancellation as provided in this Article V, or (ii) the Liquidation Amount
thereof shall be reduced or increased by an amount equal to the portion thereof
to be so exchanged or canceled or equal to the Liquidation Amount of such other
Capital Security to be so exchanged for a beneficial interest therein, as the
case may be, by means of an appropriate adjustment made on the Securities
Register, whereupon the Property Trustee, in accordance with the Applicable
Procedures, shall instruct the Clearing Agency or its authorized representative
to make a corresponding adjustment to its records.  Upon any such surrender or
adjustment of the Global Capital Security by the Clearing Agency, accompanied by
registration instructions, the Property Trustee shall, subject to
Section 5.4(b) and as otherwise provided in this Article V, authenticate and
deliver any Capital Securities or Restricted Capital Securities, as applicable
and as instructed by the Administrators, issuable in exchange for such Global
Capital Security (or any portion thereof) in accordance with the instructions of
the Clearing Agency.  The Property Trustee shall not be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions.

 

(d)           Every Capital Security or Restricted Capital Security
authenticated and delivered upon registration of, transfer of, or in exchange
for or in lieu of, the Global Capital Security or any portion thereof, whether
pursuant to this Article V or Article IV or otherwise, shall be authenticated
and delivered in the form of, and shall be, a Global Capital Security, unless
such Global Capital Security is registered in the name of a Person other than
the Clearing Agency for such Global Capital Security or a nominee thereof.

 

(e)           The Clearing Agency or its nominee, as the registered owner of the
Global Capital Security, shall be considered the Holder of the Capital
Securities or the Restricted Capital Securities represented by the Global
Capital Security for all purposes under this Trust Agreement and the Capital
Securities, and owners of beneficial interests in the Global Capital Security
shall hold such interests pursuant to the Applicable Procedures and, except as
otherwise provided herein, shall not be entitled to have any of the individual
Capital Securities or the Restricted Capital Securities represented by the
Global Capital Security registered in their names, shall not receive nor be
entitled to receive physical delivery of any such Capital Securities or the
Restricted Capital Securities in definitive form and shall not be considered the
Holders thereof under this Trust Agreement.  Accordingly, any such owner’s
beneficial interest in the Global Capital Security shall be shown only on, and
the transfer of such interest shall be effected only through, records maintained
by the Clearing Agency or its nominee.  Neither the Property Trustee nor the
Securities Registrar shall have any liability in respect of any transfers
effected by the Clearing Agency.

 

(f)            The rights of owners of beneficial interests in the Global
Capital Security shall be exercised only through the Clearing Agency and shall
be limited to those established by law and agreements between such owners and
the Clearing Agency.

 

26

--------------------------------------------------------------------------------


 

SECTION 5.5.  Registration of Transfer and Exchange Generally; Certain Transfers
and Exchanges; Capital Securities Certificates; Securities Act Legends.

 

(a)           The Property Trustee shall keep or cause to be kept at its
Corporate Trust Office a register or registers (the “Securities Register”) for
the purpose of registering Capital Securities Certificates and Common Securities
Certificates and transfers and exchanges of Capital Securities Certificates and
Common Securities Certificates and acting as the registrar and transfer agent
with respect to the Capital Securities Certificates and Common Securities
Certificates (the “Securities Registrar”), subject to such reasonable
regulations as it may prescribe, and shall provide for the registration of
Capital Securities Certificates and Common Securities Certificates (subject to
Section 5.11 in the case of Common Securities Certificates) in the Securities
Register.  The Property Trustee is hereby appointed Securities Registrar.  The
Securities Registrar shall maintain stop transfer instructions in the Securities
Register and as it otherwise deems appropriate to restrict the transfer of
Restricted Capital Securities consistent with the terms of this Agreement.

 

Upon surrender for registration of transfer of any Capital Securities
Certificate at the offices or agencies of the Property Trustee designated for
that purpose, the Administrators shall execute, and the Property Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Capital Securities Certificates of the same series
of any authorized denominations of like tenor and aggregate principal amount and
bearing such restrictive legends (including the Restricted Capital Securities
Legend) as may be required by this Trust Agreement.

 

At the option of the Holder, Capital Securities Certificates may be exchanged
for other Capital Securities Certificates of any authorized denominations, of
like tenor and aggregate Liquidation Amount and bearing such restrictive legends
(including the Restricted Capital Securities Legend) as may be required by this
Trust Agreement, upon surrender of the Capital Securities Certificates to be
exchanged at such office or agency of the Property Trustee.  Whenever any
securities are so surrendered for exchange, the Administrators shall execute and
the Property Trustee shall authenticate and deliver the Capital Securities
Certificates that the Holder making the exchange is entitled to receive.

 

All Capital Securities issued upon any transfer or exchange of Capital
Securities shall be the valid obligations of the Issuer Trust, evidencing the
same obligations, and entitled to the same benefits under this Trust Agreement,
as the Capital Securities surrendered upon such transfer or exchange.

 

Every Capital Securities Certificate presented or surrendered for transfer or
exchange shall (if so required by the Property Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Property Trustee and the Securities Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any transfer or exchange of
Capital Securities Certificates, but the Property Trustee may require payment of
a sum sufficient

 

27

--------------------------------------------------------------------------------


 

to cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Capital Securities Certificates.

 

Neither the Issuer Trust nor the Property Trustee shall be required, pursuant to
the provisions of this Section:  (i) to issue, register the transfer of, or
exchange any Capital Securities Certificates during a period beginning 15
Business Days before the day of selection for redemption of Capital Securities
pursuant to Article IV and ending at the close of business on the day of mailing
of the notice of redemption, or (ii) to register the transfer of or exchange any
Capital Security so selected for redemption in whole or in part, except, in the
case of any such Capital Security to be redeemed in part, any portion thereof
not to be redeemed.

 

(b)           Certain Transfers and Exchanges.  Notwithstanding any other
provision of this Trust Agreement, transfers and exchanges of Capital Securities
and beneficial interests in a Global Capital Security shall be made only in
accordance with this Section 5.5(b).

 

(i)         Non-Global Restricted Capital Security to Global Capital Security. 
If the Holder of a Restricted Capital Security (other than the Global Capital
Security) wishes at any time to transfer all or any portion of such Restricted
Capital Security to a Person who wishes to take delivery thereof in the form of
a beneficial interest in the Global Capital Security, such transfer may be
effected only in accordance with the provisions of this clause (b)(i) and
subject to the Applicable Procedures.  Upon receipt by the Securities Registrar
of (A) such Restricted Capital Security as provided in Section 5.5(a) and
instructions satisfactory to the Securities Registrar directing that a
beneficial interest in the Global Capital Security in a specified Liquidation
Amount not greater than the Liquidation Amount of such Restricted Capital
Security to be credited to a specified Clearing Agency Participant’s account,
and (B) a Restricted Securities Certificate duly executed for transfer by such
Holder or such Holder’s attorney duly authorized in writing, then the Securities
Registrar shall cancel such Restricted Capital Security (and issue a new
Restricted Capital Security in respect of any untransferred portion thereof) as
provided in Section 5.5(a) and increase the aggregate Liquidation Amount of the
Global Capital Security by the specified Liquidation Amount as provided in
Section 5.4(c).

 

(ii)        Non-Global Capital Security to Non-Global Capital Security.  A
Capital Security that is not a Global Capital Security may be transferred, in
whole or in part, to a Person who takes delivery in the form of another Capital
Security that is not a Global Capital Security as provided in Section 5.5(a),
provided that if the Capital Security to be transferred in whole or in part is a
Restricted Capital Security, the Securities Registrar shall have received a
Restricted Securities Certificate duly executed by the transferor Holder or such
Holder’s attorney duly authorized in writing and the Securities Registrar shall
only be required to register the transfer of such Restricted Securities
Certificate upon direction from the Depositor that such transfer is permissible.

 

28

--------------------------------------------------------------------------------


 

(iii)       Exchanges Between Global Capital Security and Non-Global Capital
Security.  A beneficial interest in the Global Capital Security may be exchanged
for a Capital Security that is not a Global Capital Security only as provided in
Section 5.4.

 

(iv)       Certain Initial Transfers of Non-Global Capital Securities.  In the
case of Capital Securities initially issued other than in global form, an
initial transfer or exchange of such Capital Securities that does not involve
any change in beneficial ownership may be made to an institutional accredited
investor or investors as if such transfer or exchange were not an initial
transfer or exchange; provided that written certification shall be provided by
the transferee and transferor of such Capital Securities to the Securities
Registrar that such transfer or exchange does not involve a change in beneficial
ownership.

 

(v)        Limitations Relating to Principal Amount.  Notwithstanding any other
provision of this Trust Agreement and unless otherwise specified as permitted by
this Trust Agreement, Capital Securities or portions thereof may be transferred
or exchanged only in principal amounts of not less than $1,000.00.  Any
transfer, exchange or other disposition of Capital Securities in contravention
of this Section 5.5(b)(v) shall be deemed to be void and of no legal effect
whatsoever, any such transferee shall be deemed not to be the Holder or Owner of
any beneficial interest in such Capital Securities for any purpose, including
but not limited to the receipt of Distributions payable on such Capital
Securities, such transferee shall be deemed to have no interest whatsoever in
such Capital Securities, and the Securities Registrar shall not record any such
transfer in the Securities Register.

 

(c)           Restricted Securities Legend.  Except as set forth below, all
Capital Securities shall bear a Restricted Capital Securities Legend:

 

(i)         subject to the following Clauses of this Section 5.5(c), a Capital
Security or any portion thereof that is exchanged, upon transfer or otherwise,
for a Global Capital Security or any portion thereof shall bear the Restricted
Capital Securities Legend while represented thereby;

 

(ii)        subject to the following Clauses of this Section 5.5(c), a new
Capital Security which is not a Global Capital Security and is issued in
exchange for another Capital Security (including a Global Capital Security) or
any portion thereof, upon transfer or otherwise, shall, if such new Capital
Security is required to be issued in the form of a Restricted Capital Security,
bear a Restricted Capital Securities Legend;

 

(iii)       a new Capital Security (other than a Global Capital Security) that
does not bear a Restricted Capital Securities Legend may be issued in exchange
for or in lieu of a Restricted Capital Security or any portion thereof that
bears such a legend if, in the Depositor’s judgment, placing such a legend upon
such

 

29

--------------------------------------------------------------------------------


 

new Capital Security is not necessary to ensure compliance with the requirements
of the Securities Act and is permissible under Commission Rule 144(k), and the
Property Trustee, at the written direction of the Administrator of the Issuer
Trust in the form of an Officers’ Certificate, shall authenticate and deliver
such new Capital Security as provided in this Article V;

 

(iv)       notwithstanding the foregoing provisions of this Section 5.5(c), a
Successor Capital Security of a Capital Security that does not bear a Restricted
Capital Securities Legend shall not bear such form of legend, unless the
Depositor has reasonable cause to believe that such Successor Capital Security
is a “restricted security” within the meaning of Rule 144 under the Securities
Act, in which case the Property Trustee, at the written direction of any
Administrator of the Issuer Trust in the form of an Officers’ Certificate, shall
authenticate and deliver a new Capital Security bearing a Restricted Capital
Securities Legend in exchange for such Successor Capital Security as provided in
this Article V; and

 

(v)        Junior Subordinated Debentures distributed to a Holder of Capital
Securities upon dissolution of the Issuer Trust shall bear a Restricted Capital
Securities Legend, if the Capital Securities bear a similar legend, absent
instructions from the Depositor that such legend can be removed consistent with
the requirements of the Securities Act, and Commission Rule 144 thereunder.

 

SECTION 5.6.  Mutilated, Destroyed, Lost or Stolen Trust Securities
Certificates.

 

If (a) any mutilated Trust Securities Certificate shall be surrendered to the
Securities Registrar, or if the Securities Registrar shall receive evidence to
its satisfaction of the destruction, loss or theft of any Trust Securities
Certificate and (b) there shall be delivered to the Securities Registrar and the
Administrators such security, indemnity and/or other assurance as may be
required by them, in their discretion, to save each of them harmless, then in
the absence of notice that such Trust Securities Certificate shall have been
acquired by a bona fide purchaser, the Administrators, or any one of them, on
behalf of the Issuer Trust shall execute and make available for delivery, and
the Property Trustee shall authenticate, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Trust Securities Certificate, a new Trust
Securities Certificate of like class, tenor and denomination.  In connection
with the issuance of any new Trust Securities Certificate under this Section,
the Administrators or the Securities Registrar may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection therewith.  Any duplicate Trust Securities Certificate issued
pursuant to this Section 5.6 shall constitute conclusive evidence of an
undivided beneficial interest in the assets of the Issuer Trust corresponding to
that evidenced by the lost, stolen or destroyed Trust Securities Certificate, as
if originally issued, whether or not the lost, stolen or destroyed Trust
Securities Certificate shall be found at any time.

 

30

--------------------------------------------------------------------------------


 

SECTION 5.7.  Persons Deemed Holders.

 

The Issuer Trustees and the Securities Registrar shall treat each Person in
whose name any Trust Securities Certificate shall be registered in the
Securities Register are issued as the sole owner of such Trust Securities for
the purpose of receiving Distributions and for all other purposes whatsoever,
and none of the Issuer Trustees, the Administrators or the Securities Registrar
shall be bound by any notice to the contrary.

 

SECTION 5.8.  Access to List of Holders’ Names and Addresses.

 

Each Holder and each Owner shall be deemed to have agreed not to hold the
Depositor, the Property Trustee, or the Administrators accountable by reason of
the disclosure of its name and address, regardless of the source from which such
information was derived.

 

SECTION 5.9.  Maintenance of Office or Agency.

 

The Property Trustee shall designate, with the consent of the Administrators,
which consent shall not be unreasonably withheld, an office or offices or agency
or agencies where Capital Securities Certificates may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Issuer Trustees in respect of the Trust Securities Certificates may be
served.  The Property Trustee initially designates its Corporate Trust Office as
its corporate trust office for such purposes.  The Property Trustee shall give
prompt written notice to the Depositor, the Administrators and to the Holders of
any change in the location of the Securities Register or any such office or
agency.

 

SECTION 5.10.  Appointment of Paying Agent.

 

The Paying Agent shall make Distributions to Holders from the Payment Account
and shall report the amounts of such Distributions to the Property Trustee, the
Administrators and the Depositor.  Any Paying Agent shall have the revocable
power to withdraw funds from the Payment Account solely for the purpose of
making the Distributions referred to above.  The Property Trustee may revoke
such power and remove any Paying Agent in its sole discretion.  The Paying Agent
shall initially be the Property Trustee.  Any Person acting as Paying Agent
shall be permitted to resign as Paying Agent upon 30 days’ written notice to the
Administrators and the Property Trustee.  In the event that the Property Trustee
shall no longer be the Paying Agent or a successor Paying Agent shall resign or
its authority to act be revoked, the Property Trustee shall appoint a successor
(which shall be a bank or trust company) that is reasonably acceptable to the
Administrators to act as Paying Agent.  Such successor Paying Agent or any
additional Paying Agent appointed by the Administrators shall execute and
deliver to the Issuer Trustees an instrument in which such successor Paying
Agent or additional Paying Agent shall agree with the Issuer Trustees that as
Paying Agent, such successor Paying Agent or additional Paying Agent will hold
all sums, if any, held by it for payment to the Holders in trust for the benefit
of the Holders entitled thereto until such sums shall be paid to such Holders. 
The Paying Agent shall return all unclaimed funds to the Property Trustee and
upon removal of a Paying Agent such Paying Agent shall also return all funds in
its possession to the Property Trustee.  The provisions of Sections 8.1, 8.3 and
8.6 herein shall apply to the Bank also in its role as

 

31

--------------------------------------------------------------------------------


 

Paying Agent, for so long as the Bank shall act as Paying Agent and, to the
extent applicable, to any other paying agent appointed hereunder.  Any reference
in this Trust Agreement to the Paying Agent shall include any co-paying agent
chosen by the Property Trustee, unless the context requires otherwise.

 

SECTION 5.11.  Ownership of Common Securities by Depositor.

 

At Closing, the Depositor shall acquire and retain beneficial and record
ownership of the Common Securities.  Neither the Depositor nor any successor
Holder of the Common Securities may transfer less than all the Common
Securities, and the Depositor or any such successor Holder may transfer the
Common Securities only (i) in connection with a consolidation or merger of the
Depositor into another Person or any conveyance, transfer or lease by the
Depositor of its properties and assets substantially as an entirety to any
Person, pursuant to Section 8.1 of the Indenture, or (ii) to an Affiliate of the
Depositor in compliance with applicable law (including the Securities Act and
applicable state securities and blue sky laws); provided that, any such transfer
pursuant to clause (ii) shall be subject to the condition that the transferor
shall have obtained (A) either a ruling from the Internal Revenue Service or an
unqualified written Opinion of Counsel by a firm experienced in such matters
addressed to the Issuer Trust and delivered to the Issuer Trustees to the effect
that such transfer will not (1) cause the Issuer Trust to be treated as issuing
a class of interests in the Issuer Trust differing from the class of interests
represented by the Common Securities originally issued to the Depositor,
(2) result in the Issuer Trust acquiring or disposing of, or being deemed to
have acquired or disposed of, an asset, or (3) result in or cause the Issuer
Trust to be treated as anything other than a grantor trust for United States
Federal income tax purposes and (B) an unqualified written Opinion of Counsel by
a firm experienced in such matters addressed to the Issuer Trust and delivered
to the Issuer Trustees to the effect that such transfer will not cause the
Issuer Trust to be an “investment company” or controlled by an “investment
company” that is required to be registered under the Investment Company Act.  To
the fullest extent permitted by law, any attempted transfer of the Common
Securities, other than as set forth in the immediately preceding sentence, shall
be void.  The Administrators shall cause each Common Securities Certificate
issued to the Depositor to contain a legend stating “THIS CERTIFICATE IS NOT
TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE
TRUST AGREEMENT.”

 

SECTION 5.12.  Notices to Clearing Agency.

 

To the extent that a notice or other communication to the Holders is required
under this Trust Agreement, with respect to Capital Securities represented by
Global Capital Securities Certificates, the Administrators and the Issuer
Trustees shall give all such notices and communications specified herein to be
given to the Clearing Agency, and shall have no obligations to give such notice
or other communication to the Owners.

 

SECTION 5.13.  Rights of Holders.

 

(a)           The legal title to the Trust Property is vested exclusively in the
Property Trustee (in its capacity as such) in accordance with Section 2.10, and
the Holders shall not have

 

32

--------------------------------------------------------------------------------


 

any right or title therein other than the undivided beneficial ownership
interest in the assets of the Issuer Trust conferred by their Trust Securities
and they shall have no right to call for any partition or division of property,
profits or rights of the Issuer Trust, except as described below.  The Trust
Securities shall be personal property giving only the rights specifically set
forth therein and in this Trust Agreement.  The Trust Securities shall have no
preemptive or similar rights, and when issued and delivered to Holders against
payment of the purchase price therefor, as provided herein, will be fully paid
and nonassessable by the Issuer Trust.  The Holders of the Trust Securities, in
their capacities as such, shall be entitled to the same limitation of personal
liability extended to stockholders of private corporations for profit organized
under the General Corporation Law of the State of Delaware.

 

(b)           For so long as any Capital Securities remain Outstanding, if, upon
a Debenture Event of Default, the Indenture Trustee fails or the holders of not
less than 25% in principal amount of the outstanding Junior Subordinated
Debentures fail to declare the principal of all of the Junior Subordinated
Debentures to be immediately due and payable, the Holders of at least 25% in
Liquidation Amount of the Capital Securities then Outstanding shall have such
right to make such declaration by a notice in writing to the Property Trustee,
the Depositor and the Indenture Trustee.

 

At any time after such a declaration of acceleration with respect to the Junior
Subordinated Debentures has been made and before a judgment or decree for
payment of the money due has been obtained by the Indenture Trustee as provided
in the Indenture, the Holders of a Majority in Liquidation Amount of the Capital
Securities, by written notice to the Property Trustee, the Depositor and the
Indenture Trustee, may rescind and annul such declaration and its consequences
if:

 

(i)         the Depositor has paid or deposited with the Indenture Trustee a sum
sufficient to pay

 

(A)       all overdue installments of interest on all of the Junior Subordinated
Debentures,

 

(B)        any accrued Additional Interest on all of the Junior Subordinated
Debentures,

 

(C)        the principal of (and premium, if any, on) any Junior Subordinated
Debentures which have become due otherwise than by such declaration of
acceleration and interest and any Additional Interest thereon at the rate borne
by the Junior Subordinated Debentures, and

 

(D)       all sums paid or advanced by the Indenture Trustee under the Indenture
and the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and the Property Trustee, their agents and counsel; and

 

33

--------------------------------------------------------------------------------


 

(ii)        all Events of Default with respect to the Junior Subordinated
Debentures, other than the non-payment of the principal of the Junior
Subordinated Debentures that has become due solely by such acceleration, have
been cured or waived as provided in Section 5.13 of the Indenture.

 

If the Property Trustee fails to annul any such declaration and waive such
default, the Holders of at least a Majority in Liquidation Amount of the Capital
Securities shall also have the right to rescind and annul such declaration and
its consequences by written notice to the Depositor, the Property Trustee and
the Indenture Trustee, subject to the satisfaction of the conditions set forth
in clauses (i) and (ii) of this Section 5.13(b).

 

The Holders of at least a Majority in Liquidation Amount of the Capital
Securities may, on behalf of the Holders of all the Capital Securities, waive
any past default under the Indenture, except a default in the payment of
principal or interest (unless such default has been cured and a sum sufficient
to pay all matured installments of interest and principal due otherwise than by
acceleration has been deposited with the Indenture Trustee) or a default in
respect of a covenant or provision which under the Indenture cannot be modified
or amended without the consent of the holder of each outstanding Junior
Subordinated Debenture.  No such rescission shall affect any subsequent default
or impair any right consequent thereon.

 

Upon receipt by the Property Trustee of written notice declaring such an
acceleration, or rescission and annulment thereof, by Holders of the Capital
Securities, all or part of which is represented by the Global Capital Securities
Certificate, a record date shall be established for determining Holders of
Outstanding Capital Securities entitled to join in such notice, which record
date shall be at the close of business on the day the Property Trustee receives
such notice.  The Holders on such record date, or their duly designated proxies,
and only such Persons, shall be entitled to join in such notice, whether or not
such Holders remain Holders after such record date; provided that, unless such
declaration of acceleration, or rescission and annulment, as the case may be,
shall have become effective by virtue of the requisite percentage having joined
in such notice prior to the day which is 90 days after such record date, such
notice of declaration of acceleration, or rescission and annulment, as the case
may be, shall automatically and without further action by any Holder be canceled
and of no further effect.  Nothing in this paragraph shall prevent a Holder, or
a proxy of a Holder, from giving, after expiration of such 90-day period, a new
written notice of declaration of acceleration, or rescission and annulment
thereof, as the case may be, that is identical to a written notice which has
been canceled pursuant to the proviso to the preceding sentence, in which event
a new record date shall be established pursuant to the provisions of this
Section 5.13(b).

 

(c)           For so long as any Capital Securities remain Outstanding, to the
fullest extent permitted by law and subject to the terms of this Trust Agreement
and the Indenture, upon a Debenture Event of Default specified in
Section 5.1(1) or 5.1(2) of the Indenture, any Holder of Capital Securities
shall have the right to institute a proceeding directly against the Depositor,
pursuant to Section 5.8 of the Indenture, for enforcement of payment to such
Holder of the principal amount of or interest on Junior Subordinated Debentures
having an aggregate principal amount equal to the aggregate Liquidation Amount
of the Capital Securities of such Holder (a “Direct Action”).  Except as set
forth in Sections 5.13(b) and 5.13(c), the Holders of Capital

 

34

--------------------------------------------------------------------------------


 

Securities shall have no right to exercise directly any right or remedy
available to the holders of, or in respect of, the Junior Subordinated
Debentures.

 


ARTICLE VI


 

ACTS OF HOLDERS; MEETINGS; VOTING

 

SECTION 6.1.  Limitations on Holders’ Voting Rights.

 

(a)           Except as provided in this Trust Agreement and in the Indenture
and as otherwise required by law, no Holder of Capital Securities shall have any
right to vote or in any manner otherwise control the administration, operation
and management of the Issuer Trust or the obligations of the parties hereto, nor
shall anything herein set forth or contained in the terms of the Trust
Securities Certificates be construed so as to constitute the Holders from time
to time as members of an association.

 

(b)           So long as any Junior Subordinated Debentures are held by the
Property Trustee on behalf of the Issuer Trust, the Property Trustee shall not
(i) direct the time, method and place of conducting any proceeding for any
remedy available to the Indenture Trustee, or execute any trust or power
conferred on the Property Trustee with respect to such Junior Subordinated
Debentures, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture, (iii) exercise any right to rescind or annul a declaration that
the principal of all the Junior Subordinated Debentures shall be due and payable
or (iv) consent to any amendment, modification or termination of the Indenture
or the Junior Subordinated Debentures, where such consent shall be required,
without, in each case, obtaining the prior approval of the Holders of at least a
Majority in Liquidation Amount of the Capital Securities, provided, however,
that where a consent under the Indenture would require the consent of each
holder of Junior Subordinated Debentures affected thereby, no such consent shall
be given by the Property Trustee without the prior written consent of each
Holder of Capital Securities.  The Property Trustee shall not revoke any action
previously authorized or approved by a vote of the Holders of Capital
Securities, except by a subsequent vote of the Holders of Capital Securities. 
The Property Trustee shall notify all Holders of the Capital Securities of any
notice of default received with respect to the Junior Subordinated Debentures. 
In addition to obtaining the foregoing approvals of the Holders of the Capital
Securities, prior to taking any of the foregoing actions, the Property Trustee
shall, at the expense of the Depositor, obtain an Opinion of Counsel experienced
in such matters to the effect that such action will not cause the Issuer Trust
to be taxable other than as a grantor trust for United States Federal income tax
purposes.

 

(c)           If any proposed amendment to the Trust Agreement provides for, or
the Issuer Trust otherwise proposes to effect, (i) any action that would
adversely affect in any material respect the interests, powers, preferences or
special rights of the Capital Securities, whether by way of amendment to the
Trust Agreement or otherwise, or (ii) the dissolution, winding-up or termination
of the Issuer Trust, other than pursuant to the terms of this Trust Agreement,
then the Holders of Outstanding Trust Securities as a class will be entitled to
vote on such amendment or proposal and such amendment or proposal shall not be
effective except with the approval of the Holders of at least a Majority in
Liquidation Amount of the Capital

 

35

--------------------------------------------------------------------------------


 

Securities.  Notwithstanding any other provision of this Trust Agreement, no
amendment to this Trust Agreement may be made if, as a result of such amendment,
it would cause the Issuer Trust to be taxable other than as a grantor trust for
United States Federal income tax purposes.

 

SECTION 6.2.  Notice of Meetings.

 

Notice of all meetings of the Holders, stating the time, place and purpose of
the meeting, shall be given by the Property Trustee pursuant to Section 10.8 to
each Holder of record, at his registered address, at least 15 days and not more
than 90 days before the meeting.  At any such meeting, any business properly
before the meeting may be so considered whether or not stated in the notice of
the meeting.  Any adjourned meeting may be held as adjourned without further
notice.

 

SECTION 6.3.  Meetings of Holders.

 

No annual meeting of Holders is required to be held.  The Property Trustee,
however, shall call a meeting of Holders to vote on any matter upon the written
request of the Holders of record of 25% of the aggregate Liquidation Amount of
the Capital Securities and the Administrators or the Property Trustee may, at
any time in their discretion, call a meeting of Holders of Capital Securities to
vote on any matters as to which Holders are entitled to vote.

 

Holders of at least a Majority in Liquidation Amount of the Capital Securities,
present in person or represented by proxy, shall constitute a quorum at any
meeting of Holders of the Capital Securities.

 

If a quorum is present at a meeting, an affirmative vote by the Holders of
record present, in person or by proxy, holding Capital Securities representing
at least a Majority in Liquidation Amount of the Capital Securities held by the
Holders present, either in person or by proxy, at such meeting shall constitute
the action of the Holders of Capital Securities, unless this Trust Agreement
requires a greater number of affirmative votes.

 

SECTION 6.4.  Voting Rights.

 

Holders shall be entitled to one vote for each $1,000.00 of Liquidation Amount
represented by their Outstanding Trust Securities in respect of any matter as to
which such Holders are entitled to vote.

 

SECTION 6.5.  Proxies, etc.

 

At any meeting of Holders, any Holder entitled to vote at such meeting may vote
by proxy, provided that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Property Trustee, or with such other officer
or agent of the Issuer Trust as the Property Trustee may direct, for
verification prior to the time at which such vote shall be taken.  Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee.  Only Holders
of record shall

 

36

--------------------------------------------------------------------------------


 

be entitled to vote.  When Trust Securities are held jointly by several persons,
any one of them may vote at any meeting in person or by proxy in respect of such
Trust Securities, but if more than one of them shall be present at such meeting
in person or by proxy, and such joint owners or their proxies so present
disagree as to any vote to be cast, such vote shall not be received in respect
of such Trust Securities.  A proxy purporting to be executed by or on behalf of
a Holder shall be deemed valid unless challenged at or prior to its exercise,
and the burden of proving invalidity shall rest on the challenger.  No proxy
shall be valid more than three years after its date of execution.

 

SECTION 6.6.  Holder Action by Written Consent.

 

Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Trust Securities entitled to vote in respect of such
action (or such larger proportion thereof as shall be required by any other
provision of this Trust Agreement) shall consent to the action in writing.

 

SECTION 6.7.  Record Date for Voting and Other Purposes.

 

For the purposes of determining the Holders who are entitled to notice of and to
vote at any meeting or by written consent, or to participate in any distribution
on the Trust Securities in respect of which a record date is not otherwise
provided for in this Trust Agreement, or for the purpose of any other action,
the Administrators or Property Trustee may from time to time fix a date, not
more than 90 days prior to the date of any meeting of Holders or the payment of
a Distribution or other action, as the case may be, as a record date for the
determination of the identity of the Holders of record for such purposes.

 

SECTION 6.8.  Acts of Holders.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Trust Agreement to be given, made or taken
by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as otherwise expressly provided herein, such
action shall become effective when such instrument or instruments are delivered
to the Property Trustee.  Such instrument or instruments (and the action
embodied therein and evidenced thereby) are herein sometimes referred to as an
“Act” of the Holders signing such instrument or instruments.  Proof of execution
of any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Trust Agreement and (subject to Section 8.1)
conclusive in favor of the Issuer Trustees, if made in the manner provided in
this Section.

 

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Where such execution is
by a signer acting in a capacity other than his individual capacity, such

 

37

--------------------------------------------------------------------------------


 

certificate or affidavit shall also constitute sufficient proof of his
authority.  The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which any Issuer Trustee or Administrator receiving the same
deems sufficient.

 

The ownership of Trust Securities shall be proved by the Securities Register.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Trust Security shall bind every future Holder of the
same Trust Security and the Holder of every Trust Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Issuer Trustees,
the Administrators or the Issuer Trust in reliance thereon, whether or not
notation of such action is made upon such Trust Security.

 

Without limiting the foregoing, a Holder entitled hereunder to take any action
hereunder with regard to any particular Trust Security may do so with regard to
all or any part of the Liquidation Amount of such Trust Security or by one or
more duly appointed agents each of which may do so pursuant to such appointment
with regard to all or any part of such Liquidation Amount.

 

If any dispute shall arise among the Holders, the Administrators or the Issuer
Trustees with respect to the authenticity, validity or binding nature of any
request, demand, authorization, direction, consent, waiver or other Act of such
Holder or Issuer Trustee under this Article VI, then the determination of such
matter by the Property Trustee shall be conclusive with respect to such matter.

 

SECTION 6.9.  Inspection of Records.

 

Upon reasonable notice to the Administrators and the Property Trustee, the
records of the Issuer Trust shall be open to inspection by Holders during normal
business hours for any purpose reasonably related to such Holder’s interest as a
Holder.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.1.  Representations and Warranties of the Property Trustee and the
Delaware Trustee.

 

The Property Trustee and the Delaware Trustee, each severally on behalf of and
as to itself, hereby represents and warrants for the benefit of the Depositor
and the Holders that:

 

(a)           The Property Trustee is a banking corporation with trust powers,
duly organized, validly existing and in good standing under the laws of the
State of Delaware with the trust powers and authority to execute and deliver,
and to carry out and perform its obligations under the terms of this Trust
Agreement.

 

38

--------------------------------------------------------------------------------


 

(b)           The execution, delivery and performance by the Property Trustee of
this Trust Agreement have been duly authorized by all necessary corporate action
on the part of the Property Trustee; and this Trust Agreement has been duly
executed and delivered by the Property Trustee, and constitutes a legal, valid
and binding obligation of the Property Trustee, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
receivership, conservatorship, moratorium, insolvency, and other similar laws
affecting creditors’ rights generally and to general principles of equity and
the discretion of the court (regardless of whether the enforcement of such
remedies is considered in a proceeding in equity or at law).

 

(c)           The execution, delivery and performance of this Trust Agreement by
the Property Trustee: (i) do not conflict with or constitute a breach of the
certificate of incorporation or by-laws of the Property Trustee; (ii) will not
violate any provision of, or constitute, with or without notice or lapse of
time, a default under, or result in the creation or imposition of, any Lien on
any of the Trust Property pursuant to the provisions of, any indenture,
mortgage, credit agreement, license or other agreement or instrument to which
the Property Trustee is a party or by which it is bound, or (iii) violate any
law, governmental rule or regulation of the United States or the State of
Delaware, as the case may be, governing the banking and trust powers of the
Property Trustee or any order, judgment or decree applicable to the Property
Trustee.

 

(d)           No consent, approval or authorization of, or registration with or
notice to, any state or federal banking authority is required for the execution,
delivery or performance by the Property Trustee, of this Trust Agreement.

 

(e)           The Delaware Trustee is duly organized, validly existing and in
good standing under the laws of the State of Delaware, with the trust powers and
authority to execute and deliver, and to carry out and perform its obligations
under the terms of, this Trust Agreement.

 

(f)            The execution, delivery and performance by the Delaware Trustee
of this Trust Agreement have been duly authorized by all necessary corporate
action on the part of the Delaware Trustee; and this Trust Agreement has been
duly executed and delivered by the Delaware Trustee, and constitutes a legal,
valid and binding obligation of the Delaware Trustee, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
receivership, conservatorship, moratorium, insolvency, and other similar laws
affecting creditors’ right generally and to general principles of equity and the
discretion of the court (regardless of whether the enforcement of such remedies
is considered in a proceeding in equity or at law).

 

(g)           The execution, delivery and performance of this Trust Agreement by
the Delaware Trustee: (i) do not conflict with or constitute a breach of the
certificate of incorporation or by-laws of the Delaware Trustee; (ii) will not
violate any provision of, or constitute, with or without notice or lapse of
time, a default under, or result in the creation or imposition of, any Lien on
any of the Trust Property pursuant to the provisions of, any indenture,
mortgage, credit agreement, license or other agreement or instrument to which
the Delaware

 

39

--------------------------------------------------------------------------------


 

Trustee is a party or by which it is bound, or (iii) violate any law,
governmental rule or regulation of the United States or the State of Delaware,
as the case may be, governing the banking and trust powers of the Delaware
Trustee or any order, judgment or decree applicable tot eh Delaware Trustee.

 

(h)           No consent, approval or authorization of, or registration with or
notice to any state or Federal banking authority is required for the execution,
delivery or performance by the Delaware Trustee, of this Trust Agreement.

 

(i)            The Delaware Trustee is an entity that has its principal place of
business in the State of Delaware.

 

SECTION 7.2.  Representations and Warranties of Depositor.

 

The Depositor hereby represents and warrants for the benefit of the Holders
that:

 

(a)           The Trust Securities Certificates issued at Closing on behalf of
the Issuer Trust have been duly authorized and will have been duly and validly
executed, and, subject to payment therefor, issued and delivered by the Issuer
Trustees pursuant to the terms and provisions of, and in accordance with the
requirements of, this Trust Agreement, and the Holders will be, as of each such
date, entitled to the benefits of this Trust Agreement; and

 

(b)           There are no taxes, fees or other governmental charges payable by
the Issuer Trust (or the Issuer Trustees on behalf of the Issuer Trust) under
the laws of the State of Delaware or any political subdivision thereof in
connection with the execution, delivery and performance by either the Property
Trustee or the Delaware Trustee, as the case may be, of this Trust Agreement.

 

ARTICLE VIII

 

THE ISSUER TRUSTEES; THE ADMINISTRATORS

 

SECTION 8.1.  Certain Duties and Responsibilities.

 

(a)           The duties and responsibilities of the Issuer Trustees and the
Administrators shall be as provided by this Trust Agreement and, in the case of
the Property Trustee, by the Trust Indenture Act.  Notwithstanding the
foregoing, no provision of this Trust Agreement shall require the Issuer
Trustees or the Administrators to expend or risk their own funds or otherwise
incur any financial liability in the performance of any of their duties
hereunder, or in the exercise of any of their rights or powers, if they shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. 
Whether or not herein expressly so provided, every provision of this Trust
Agreement relating to the conduct or affecting the liability of or affording
protection to the Issuer Trustees or the Administrators shall be subject to the
provisions of this Section.  Nothing in this Trust Agreement shall be construed
to release an Administrator or an Issuer Trustee from liability for its own
negligent action, its own negligent failure to act, or its

 

40

--------------------------------------------------------------------------------


 

own willful misconduct.  To the extent that, at law or in equity, an Issuer
Trustee or Administrator has duties and liabilities relating to the Issuer Trust
or to the Holders, such Issuer Trustee or Administrator shall not be liable to
the Issuer Trust or to any Holder for such Issuer Trustee’s or Administrator’s
good faith reliance on the provisions of this Trust Agreement.  The provisions
of this Trust Agreement, to the extent that they restrict the duties and
liabilities of the Issuer Trustees and Administrators otherwise existing at law
or in equity, are agreed by the Depositor and the Holders to replace such other
duties and liabilities of the Issuer Trustees and Administrators.

 

(b)           All payments made by the Property Trustee or a Paying Agent in
respect of the Trust Securities shall be made only from the revenue and proceeds
from the Trust Property and only to the extent that there shall be sufficient
revenue or proceeds from the Trust Property to enable the Property Trustee or a
Paying Agent to make payments in accordance with the terms hereof.  Each Holder,
by its acceptance of a Trust Security, agrees that it will look solely to the
revenue and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that neither the Issuer Trustees nor
the Administrators are personally liable to it for any amount distributable in
respect of any Trust Security or for any other liability in respect of any Trust
Security.  This Section 8.1(b) does not limit the liability of the Issuer
Trustees expressly set forth elsewhere in this Trust Agreement or, in the case
of the Property Trustee, in the Trust Indenture Act.

 

(c)           The Property Trustee, before the occurrence of any Event of
Default and after the curing of all Events of Default that may have occurred,
shall undertake to perform only such duties as are specifically set forth in
this Trust Agreement (including pursuant to Section 10.10), and no implied
covenants shall be read into this Trust Agreement against the Property Trustee. 
If an Event of Default has occurred (that has not been cured or waived pursuant
to Section 5.13 of the Indenture), the Property Trustee shall enforce this Trust
Agreement for the benefit of the Holders and shall exercise such of the rights
and powers vested in it by this Trust Agreement, and use the same degree of care
and skill in its exercise thereof, as a prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs.

 

(d)           No provision of this Trust Agreement shall be construed to relieve
the Property Trustee from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that:

 

(i)         prior to the occurrence of any Event of Default and after the curing
or waiving of all such Events of Default that may have occurred:

 

(A)       the duties and obligations of the Property Trustee shall be determined
solely by the express provisions of this Trust Agreement (including pursuant to
Section 10.10), and the Property Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Trust Agreement (including pursuant to Section 10.10); and

 

(B)        in the absence of bad faith on the part of the Property Trustee, the
Property Trustee may conclusively rely, as to the truth of the

 

41

--------------------------------------------------------------------------------


 

statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Property Trustee and conforming to the
requirements of this Trust Agreement; but in the case of any such certificates
or opinions that by any provision hereof or of the Trust Indenture Act are
specifically required to be furnished to the Property Trustee, the Property
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Trust Agreement;

 

(ii)        the Property Trustee shall not be liable for any error of judgment
made in good faith by an authorized officer of the Property Trustee, unless it
shall be proved that the Property Trustee was negligent in ascertaining the
pertinent facts;

 

(iii)       the Property Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of at least a Majority in Liquidation Amount of the
Capital Securities relating to the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee, or exercising any
trust or power conferred upon the Property Trustee under this Trust Agreement;

 

(iv)       the Property Trustee’s sole duty with respect to the custody, safe
keeping and physical preservation of the Junior Subordinated Debentures and the
Payment Account shall be to deal with such property in a similar manner as the
Property Trustee deals with similar property for its own account, subject to the
protections and limitations on liability afforded to the Property Trustee under
this Trust Agreement and the Trust Indenture Act;

 

(v)        the Property Trustee shall not be liable for any interest on any
money received by it except as it may otherwise agree with the Depositor; and
money held by the Property Trustee need not be segregated from other funds held
by it except in relation to the Payment Account maintained by the Property
Trustee pursuant to Section 3.1 and except to the extent otherwise required by
law;

 

(vi)       the Property Trustee shall not be responsible for monitoring the
compliance by the Administrators or the Depositor with their respective duties
under this Trust Agreement, nor shall the Property Trustee be liable for the
default or misconduct of any other Issuer Trustee, the Administrators or the
Depositor; and

 

(vii)      no provision of this Trust Agreement shall require the Property
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if the Property Trustee shall have reasonable grounds for
believing that the repayment of such funds or liability is not reasonably
assured to it under the terms of this Trust Agreement or adequate indemnity
against such risk or liability is not reasonably assured to it.

 

(e)           The Administrators shall not be responsible for monitoring the
compliance by the Issuer Trustees or the Depositor with their respective duties
under this Trust Agreement,

 

42

--------------------------------------------------------------------------------


 

nor shall any Administrator be liable for the default or misconduct of any other
Administrator, the Issuer Trustees or the Depositor.

 

SECTION 8.2.  Certain Notices.

 

(a)           Within 15 Business Days after the occurrence of any Event of
Default actually known to the Property Trustee or a Responsible Officer of the
Property Trustee, the Property Trustee shall transmit, in the manner and to the
extent provided in Section 10.8, notice of such Event of Default to the Holders
and the Administrators, unless such Event of Default shall have been cured or
waived.

 

(b)           Within five Business Days after the receipt of notice of the
Depositor’s exercise of its right to defer the payment of interest on the Junior
Subordinated Debentures pursuant to the Indenture, the Property Trustee shall
transmit, in the manner and to the extent provided in Section 10.8, notice of
such exercise to the Holders and the Administrators, unless such exercise shall
have been revoked.

 

SECTION 8.3.  Certain Rights of Property Trustee.

 

Subject to the provisions of Section 8.1:

 

(a)           the Property Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting in good faith upon any resolution,
Opinion of Counsel, certificate, written representation of a Holder or
transferee, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond,
debenture, note, other evidence of indebtedness or other paper or document
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b)           any direction or act of the Depositor contemplated by this Trust
Agreement shall be sufficiently evidenced by an Officers’ Certificate;

 

(c)           the Property Trustee shall have no duty to see to any recording,
filing or registration of any instrument (including any financing or
continuation statement or any filing under tax or securities laws) or any
re-recording, refiling or re-registration thereof;

 

(d)               the Property Trustee may consult with counsel of its own
choosing (which counsel may be counsel to the Depositor or any of its
Affiliates, and may include any of its employees) and the written advice of such
counsel shall be protection and the Property Trustee shall incur no personal
liability in respect of any action taken suffered or omitted by it hereunder in
good faith and in reliance thereon and in accordance with such advice; the
Property Trustee shall have the right at any time to seek instructions
concerning the administration of this Trust Agreement from any court of
competent jurisdiction;

 

(e)               the Property Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Trust Agreement at the request
or direction of any of the Holders pursuant to this Trust Agreement, unless such
Holders shall have offered to the Property

 

43

--------------------------------------------------------------------------------


 

Trustee security or indemnity satisfactory to it against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction; provided that nothing contained in this Section 8.3(e) shall be taken
to relieve the Property Trustee, upon the occurrence of an Event of Default, of
its obligation to exercise the rights and powers vested in it by this Trust
Agreement;

 

(f)            the Property Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond,
debenture, note or other evidence of indebtedness or other paper or document,
unless requested in writing to do so by one or more Holders, but the Property
Trustee may make such further inquiry or investigation into such facts or
matters as it may see fit;

 

(g)           the Property Trustee may execute any of the trusts or powers
hereunder or perform any of its duties hereunder either directly or by or
through its agents or attorneys, provided that the Property Trustee shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder;

 

(h)           whenever in the administration of this Trust Agreement the
Property Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right or taking any other action hereunder, the Property
Trustee (i) may request instructions from the Holders (which instructions may
only be given by the Holders of the same proportion in Liquidation Amount of the
Trust Securities as would be entitled to direct the Property Trustee under the
terms of the Trust Securities in respect of such remedy, right or action),
(ii) may refrain from enforcing such remedy or right or taking such other action
until such instructions are received, and (iii) shall be fully protected in
acting in accordance with such instructions; and

 

(i)            except as otherwise expressly provided by this Trust Agreement,
the Property Trustee shall not be under any obligation to take any action that
is discretionary under the provisions of this Trust Agreement.

 

No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Issuer Trustee or Administrator to perform any act or acts or
exercise any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal, or in which the Property Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts, or to exercise any such right, power, duty or
obligation.  No permissive power or authority available to any Issuer Trustee or
Administrator shall be construed to be a duty.

 

44

--------------------------------------------------------------------------------


 

SECTION 8.4.  Not Responsible for Recitals or Issuance of Securities.

 

The recitals contained herein and in the Trust Securities Certificates shall be
taken as the statements of the Issuer Trust, and neither the Issuer Trustees nor
the Administrators assume any responsibility for their correctness.  The Issuer
Trustees and the Administrators shall not be accountable for the use or
application by the Depositor of the proceeds of the Junior Subordinated
Debentures.

 

SECTION 8.5.  May Hold Securities.

 

The Depositor, the Administrators, any Issuer Trustee or any other agent of any
Issuer Trustee or the Issuer Trust, in its individual or any other capacity, may
become the owner or pledgee of Trust Securities and, subject to Sections 5.5(c),
8.8 and 8.13 and except as provided in the definition of the term “Outstanding”
in Article I, may otherwise deal with the Issuer Trust with the same rights it
would have if it were not the Depositor, an Administrator, Issuer Trustee or
such other agent.

 

SECTION 8.6.  Compensation; Indemnity; Fees.

 

The Depositor agrees:

 

(a)           to pay to the Issuer Trustees from time to time such reasonable
compensation for all services rendered by them hereunder as may be agreed upon
by the Depositor and the Issuer Trustees from time to time (which compensation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);

 

(b)           to reimburse the Issuer Trustees upon request for all reasonable
expenses, disbursements and advances incurred or made by the Issuer Trustees in
accordance with any provision of this Trust Agreement (including the reasonable
compensation, expenses and disbursements of its agents and counsel), except any
such expense, disbursement or advance as may be attributable to their
negligence, bad faith or willful misconduct; and

 

(c)           to the fullest extent permitted by applicable law, to indemnify
and hold harmless (i) each Issuer Trustee, (ii) each Administrator, (iii) any
Affiliate of any Issuer Trustee, (iv) any officer, director, shareholder,
employee, representative or agent of any Issuer Trustee, and (v) any employee or
agent of the Issuer Trust, (referred to herein as an “Indemnified Person”) from
and against any loss, damage, liability, tax, penalty, expense or claim of any
kind or nature whatsoever incurred by such Indemnified Person arising out of or
in connection with the creation, operation or dissolution of the Issuer Trust or
any act or omission performed or omitted by such Indemnified Person in good
faith on behalf of the Issuer Trust and in a manner such Indemnified Person
reasonably believed to be within the scope of authority conferred on such
Indemnified Person by this Trust Agreement, except that no Indemnified Person
shall be entitled to be indemnified in respect of any loss, damage or claim
incurred by such Indemnified Person by reason of negligence, bad faith or
willful misconduct with respect to such acts or omissions.

 

45

--------------------------------------------------------------------------------


 

The provisions of this Section 8.6 shall survive the termination of this Trust
Agreement and the resignation or removal of the Indemnified Persons.

 

The obligation of the Depositor under this Section 8.6 to compensate, reimburse
and indemnify the Issuer Trustees shall be secured by a Lien upon all Trust
Property (except funds held in trust for the benefit of Holders of particular
Trust Securities), but only to the extent of the interest of the Holder of the
Common Securities therein.

 

The Depositor, any Administrator and any Issuer Trustee may engage in or possess
an interest in other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the
Issuer Trust, and the Issuer Trust and the Holders of Trust Securities shall
have no rights by virtue of this Trust Agreement in and to such independent
ventures or the income or profits derived therefrom, and the pursuit of any such
venture, even if competitive with the business of the Issuer Trust, shall not be
deemed wrongful or improper.  Neither the Depositor, any Administrator, nor any
Issuer Trustee shall be obligated to present any particular investment or other
opportunity to the Issuer Trust even if such opportunity is of a character that,
if presented to the Issuer Trust, could be taken by the Issuer Trust, and the
Depositor, any Administrator or any Issuer Trustee shall have the right to take
for its own account (individually or as a partner or fiduciary) or to recommend
to others any such particular investment or other opportunity.  Any Issuer
Trustee may engage or be interested in any financial or other transaction with
the Depositor or any Affiliate of the Depositor, or may act as depository for,
trustee or agent for, or act on any committee or body of holders of, securities
or other obligations of the Depositor or its Affiliates.

 

SECTION 8.7.  Corporate Property Trustee Required; Eligibility of Trustees and
Administrators.

 

(a)           There shall at all times be a Property Trustee hereunder with
respect to the Trust Securities.  The Property Trustee shall be a Person that is
a national or state chartered bank and eligible pursuant to the Trust Indenture
Act to act as such and has a combined capital and surplus of at least
$100,000,000.  If any such Person publishes reports of condition at least
annually, pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published.  If at any time
the Property Trustee with respect to the Trust Securities shall cease to be
eligible in accordance with the provisions of this Section, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article VIII.  At the time of appointment, the Property Trustee must have
securities rated in one of the three highest rating categories by a nationally
recognized statistical rating organization.

 

(b)           There shall at all times be one or more Administrators hereunder. 
Each Administrator shall be either a natural person who is at least 21 years of
age or a legal entity that shall act through one or more persons authorized to
bind that entity.  An employee, officer or Affiliate of the Depositor may serve
as an Administrator.

 

(c)           There shall at all times be a Delaware Trustee.  The Delaware
Trustee shall either be (i) a natural person who is at least 21 years of age and
a resident of the State of

 

46

--------------------------------------------------------------------------------


 

Delaware or (ii) a legal entity with its principal place of business in the
State of Delaware and that otherwise meets the requirements of applicable
Delaware law that shall act through one or more persons authorized to bind such
entity.

 

SECTION 8.8.  Conflicting Interests.

 

(a)           If the Property Trustee has or shall acquire a conflicting
interest within the meaning of the Trust Indenture Act, the Property Trustee
shall either eliminate such interest or resign, to the extent and in the manner
provided by, and subject to the provisions of, the Trust Indenture Act and this
Trust Agreement.

 

(b)           The Guarantee and the Indenture shall be deemed to be sufficiently
described in this Trust Agreement for the purposes of clause (i) of the first
proviso contained in Section 310(b) of the Trust Indenture Act.

 

SECTION 8.9.  Co-Trustees and Separate Trustee.

 

Unless and until a Debenture Event of Default shall have occurred and be
continuing, at any time or times, for the purpose of meeting the legal
requirements of the Trust Indenture Act or of any jurisdiction in which any part
of the Trust Property may at the time be located, the Holder of the Common
Securities and the Administrators shall have power to appoint one or more
Persons either to act as co-trustee, jointly with the Property Trustee, of all
or any part of such Trust Property, or to the extent required by law to act as
separate trustee of any such property, in either case with such powers as may be
provided in the instrument of appointment, and to vest in such Person or Persons
in the capacity aforesaid, any property, title, right or power deemed necessary
or desirable, subject to the other provisions of this Section.  If a Debenture
Event of Default shall have occurred and be continuing, the Property Trustee
shall have the power with the consent of the Holders to appoint such a
co-trustee or separate trustee, and upon the written request of the Property
Trustee, the Depositor and the Administrators shall for such purpose join with
the Property Trustee in the execution, delivery and performance of all
instruments and agreements necessary or proper to appoint such co-trustee or
separate trustee.  Any co-trustee or separate trustee appointed pursuant to this
Section shall either be (i) a natural person who is at least 21 years of age and
a resident of the United States or (ii) a legal entity with its principal place
of business in the United States that shall act through one or more persons
authorized to bind such entity.

 

Should any written instrument from the Depositor be required by any co-trustee
or separate trustee so appointed for more fully confirming to such co-trustee or
separate trustee such property, title, right, or power, any and all such
instruments shall, on request, be executed, acknowledged and delivered by the
Depositor.

 

Every co-trustee or separate trustee shall, to the extent permitted by law, but
to such extent only, be appointed subject to the following terms, namely:

 

(a)           The Trust Securities shall be executed by one or more
Administrators, and the Trust Securities shall be authenticated and delivered by
the Property Trustee and all rights,

 

47

--------------------------------------------------------------------------------


 

powers, duties, and obligations hereunder in respect of the custody of
securities, cash and other personal property held by, or required to be
deposited or pledged with, the Property Trustee specified hereunder, shall be
exercised, solely by the Property Trustee and not by such co-trustee or separate
trustee.

 

(b)           The rights, powers, duties, and obligations hereby conferred or
imposed upon the Property Trustee in respect of any property covered by such
appointment shall be conferred or imposed upon and exercised or performed by the
Property Trustee and such co-trustee or separate trustee jointly, as shall be
provided in the instrument appointing such co-trustee or separate trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Property Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such co-trustee or separate
trustee.

 

(c)           The Property Trustee at any time, by an instrument in writing
executed by it, with the written concurrence of the Depositor, may accept the
resignation of or remove any co-trustee or separate trustee appointed under this
Section, and, in case a Debenture Event of Default has occurred and is
continuing, the Property Trustee shall have power to accept the resignation of,
or remove, any such co-trustee or separate trustee without the concurrence of
the Depositor.  Upon the written request of the Property Trustee, the Depositor
shall join with the Property Trustee in the execution, delivery and performance
of all instruments and agreements necessary or proper to effectuate such
resignation or removal.  A successor to any co-trustee or separate trustee so
resigned or removed may be appointed in the manner provided in this Section 8.9.

 

(d)           No co-trustee or separate trustee hereunder shall be personally
liable by reason of any act or omission of the Property Trustee or any other
trustee hereunder.

 

(e)           The Property Trustee shall not be liable by reason of any act of a
co-trustee or separate trustee.

 

(f)            Any Act of Holders delivered to the Property Trustee shall be
deemed to have been delivered to each such co-trustee and separate trustee.

 

SECTION 8.10.  Resignation and Removal; Appointment of Successor.

 

(a)           No resignation or removal of any Issuer Trustee (the “Relevant
Trustee”) and no appointment of a successor trustee pursuant to this
Article shall become effective until the acceptance of appointment by the
successor trustee in accordance with the applicable requirements of
Section 8.11.

 

(b)           Subject to the immediately preceding paragraph, a Relevant Trustee
may resign at any time by giving written notice thereof to the Holders and the
Depositors.  The Holder of the Common Securities shall appoint a successor by
requesting from at least three Persons meeting the eligibility requirements of
Section 8.7 such Persons’ expenses and charges to serve as the successor trustee
on a form provided by the Administrators, and selecting the

 

48

--------------------------------------------------------------------------------


 

Person who agrees to the lowest expenses and charges.  If the instrument of
acceptance by the successor trustee required by Section 8.11 shall not have been
delivered to the Relevant Trustee within 60 days after the giving of such notice
of resignation, the Relevant Trustee may petition, at the expense of the Issuer
Trust, any court of the State of Delaware for the appointment of a successor
Relevant Trustee.

 

(c)           The Property Trustee or the Delaware Trustee may be removed (i) at
any time without cause by the holder of the Common Securities or (ii) for cause
or if a Debenture Event of Default shall have occurred and be continuing at any
time, by Act of the Holders of at least a Majority in Liquidation Amount of the
Capital Securities, delivered to the Relevant Trustee (in its individual
capacity and on behalf of the Issuer Trust).

 

(d)           If a Relevant Trustee shall be removed or become incapable of
acting as Issuer Trustee, or if any vacancy shall occur in the office of any
Issuer Trustee for any cause, the Holder of the Common Securities shall promptly
appoint a successor Relevant Trustee or Trustees, and such successor Issuer
Trustee shall comply with the applicable requirements of Section 8.11, provided,
however, if a Debenture Event of Default shall have occurred and be continuing
at such time, the Holders of the Capital Securities, by Act of the Holders of
record of not less than 25% in aggregate Liquidation Amount of the Capital
Securities then Outstanding delivered to such Relevant Trustee, shall appoint
such successor trustee.  If no successor trustee shall have been so appointed by
the Holder of the Common Securities or the Holders of the Capital Securities, as
applicable, or shall not have accepted appointment in the manner required by
Section 8.11 hereof, any Holder, on behalf of himself and all others similarly
situated, or any other Issuer Trustee, may petition any court in the State of
Delaware for the appointment of a successor trustee.

 

(e)           The Property Trustee shall give notice of each resignation and
each removal of a Relevant Trustee and each appointment of a successor trustee
to all Holders in the manner provided in Section 10.8 and shall give notice to
the Depositor and to the Administrators.  Each notice shall include the name of
the Relevant Trustee and the address of its Corporate Trust Office if it is the
Property Trustee.

 

(f)            Notwithstanding the foregoing or any other provision of this
Trust Agreement, in the event any Delaware Trustee who is a natural person dies
or becomes, in the opinion of the Holder of the Common Securities, incompetent
or incapacitated, the vacancy created by such death, incompetence or incapacity
may be filled by the Property Trustee following the procedures regarding
expenses and charges set forth above (with the successor in each case being a
Person who satisfies the eligibility requirements for the Delaware Trustee, as
the case may be, set forth in Section 8.7).

 

SECTION 8.11.  Acceptance of Appointment by Successor.

 

In case of the appointment hereunder of a successor Relevant Trustee, the
retiring Relevant Trustee and each such successor Relevant Trustee (if requested
by the Depositor) with respect to the Trust Securities shall execute,
acknowledge and deliver an amendment hereto wherein each successor Relevant
Trustee shall accept such appointment and which (a) shall

 

49

--------------------------------------------------------------------------------


 

contain such provisions as shall be necessary or desirable to transfer and
confirm to, and to vest in, each successor Relevant Trustee all the rights,
powers, trusts and duties of the retiring Relevant Trustee with respect to the
Trust Securities and the Issuer Trust, and (b) shall add to or change any of the
provisions of this Trust Agreement as shall be necessary to provide for or
facilitate the administration of the Issuer Trust by more than one Relevant
Trustee, it being understood that nothing herein or in such amendment shall
constitute such Relevant Trustee a co-trustee, and upon the execution and
delivery of such amendment, the resignation or removal of the retiring Relevant
Trustee shall become effective to the extent provided therein and each such
successor Relevant Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring
Relevant Trustee; but, on request of the Issuer Trust or any successor Relevant
Trustee such retiring Relevant Trustee shall duly assign, transfer and deliver
to such successor Relevant Trustee all Trust Property, all proceeds thereof and
money held by such retiring Relevant Trustee hereunder with respect to the Trust
Securities and the Issuer Trust.

 

Upon request of any such successor Relevant Trustee, the Issuer Trust shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Relevant Trustee all such rights, powers and trusts
referred to in the preceding paragraph.

 

No successor Relevant Trustee shall accept its appointment unless at the time of
such acceptance such successor Relevant Trustee shall be qualified and eligible
under this Article VIII.

 

SECTION 8.12.  Merger, Conversion, Consolidation or Succession to Business.

 

Any Person into which the Property Trustee or the Delaware Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which such Relevant Trustee shall be
a party, or any Person succeeding to all or substantially all the corporate
trust business of such Relevant Trustee, shall be the successor of such Relevant
Trustee hereunder, provided that such Person shall be otherwise qualified and
eligible under this Article VIII, without the execution or filing of any paper
or any further act on the part of any of the parties hereto.

 

SECTION 8.13.  Preferential Collection of Claims Against Depositor or Issuer
Trust.

 

If and when the Property Trustee shall be or become a creditor of the Depositor
(or any other obligor upon the Trust Securities), the Property Trustee shall be
subject to the provisions of the Trust Indenture Act regarding the collection of
claims against the Depositor (or any such other obligor).

 

50

--------------------------------------------------------------------------------


 

SECTION 8.14.  Trustee May File Proofs of Claim.

 

In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other similar judicial
proceeding relative to the Issuer Trust or any other obligor upon the Trust
Securities or the property of the Issuer Trust or of such other obligor, the
Property Trustee (irrespective of whether any Distributions on the Trust
Securities shall then be due and payable and irrespective of whether the
Property Trustee shall have made any demand on the Issuer Trust for the payment
of any past due Distributions) shall be entitled and empowered, to the fullest
extent permitted by law, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of any
Distributions owing and unpaid in respect of the Trust Securities and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Property Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Property Trustee, its
agents and counsel) and of the Holders allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Property Trustee and, in the event the Property Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Property Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel, and
any other amounts due the Property Trustee.

 

Nothing contained herein shall be deemed to authorize the Property Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or compensation affecting the Trust
Securities or the rights of any Holder thereof or to authorize the Property
Trustee to vote in respect of the claim of any Holder in any such proceeding.

 

SECTION 8.15.  Reports by Property Trustee.

 

(a)           Not later than January 31 of each year commencing with January 31,
2006, the Property Trustee shall transmit to all Holders in accordance with
Section 10.8, and to the Depositor, a brief report dated as of the immediately
preceding December 31 with respect to:

 

(i)         its eligibility under Section 8.7 or, in lieu thereof, if to the
best of its knowledge it has continued to be eligible under said Section, a
written statement to such effect; and

 

(ii)        any change in the property and funds in its possession as Property
Trustee since the date of its last report and any action taken by the Property
Trustee in the performance of its duties hereunder which it has not previously
reported and which in its opinion materially affects the Trust Securities.

 

51

--------------------------------------------------------------------------------


 

(b)           In addition the Property Trustee shall transmit to Holders such
reports concerning the Property Trustee and its actions under this Trust
Agreement as may be required pursuant to the Trust Indenture Act at the times
and in the manner provided pursuant thereto.

 

(c)           A copy of each such report shall, at the time of such transmission
to Holders, be filed by the Property Trustee with the Depositor.

 

SECTION 8.16.  Reports to the Property Trustee.

 

The Depositor and the Administrators on behalf of the Issuer Trust shall provide
to the Property Trustee such documents, reports and information as required or
specified by Section 314 of the Trust Indenture Act (if any and to the extent
applicable) and the compliance certificate required or specified by
Section 314(a) of the Trust Indenture Act in the form, in the manner and at the
times set forth in Section 314 of the Trust Indenture Act.  The Depositor and
the Administrators shall annually file with the Property Trustee a certificate
specifying whether such Person is in compliance with all the terms and covenants
applicable to such Person hereunder.

 

SECTION 8.17.  Evidence of Compliance with Conditions Precedent.

 

Each of the Depositor and the Administrators on behalf of the Issuer Trust shall
provide to the Property Trustee such evidence of compliance with any conditions
precedent, if any, provided for in this Trust Agreement that relate to any of
the matters set forth in Section 314(c) of the Trust Indenture Act.  Any
certificate or opinion required to be given by an officer pursuant to
Section 314(c)(1) of the Trust Indenture Act shall be given in the form of an
Officers’ Certificate.

 

SECTION 8.18.  Number of Issuer Trustees.

 

(a)           The number of Issuer Trustees shall be two; provided, however, the
Property Trustee and the Delaware Trustee may be the same Person, in which case,
the number of Issuer Trustees may be one.

 

(b)           If an Issuer Trustee ceases to hold office for any reason, a
vacancy shall occur.  The vacancy shall be filled with an Issuer Trustee
appointed in accordance with Section 8.10.

 

(c)           The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of an Issuer Trustee shall not
operate to dissolve, terminate or annul the Issuer Trust or terminate this Trust
Agreement.

 

SECTION 8.19.  Delegation of Power.

 

(a)           Any Administrator may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 his or
her power for the purpose of executing any documents contemplated in
Section 2.8(a) or making any governmental filing; and

 

52

--------------------------------------------------------------------------------


 

(b)           The Administrators shall have power to delegate from time to time
to such of their number the doing of such things and the execution of such
instruments either in the name of the Issuer Trust or the names of the
Administrators or otherwise as the Administrators may deem expedient, to the
extent such delegation is not prohibited by applicable law or contrary to the
provisions of this Trust Agreement.

 

SECTION 8.20.  Appointment of Administrators.

 

(a)           The Administrators shall be appointed by the Holder of the Common
Securities and may be removed by the Holder of the Common Securities or may
resign at any time.  Upon any resignation or removal, the Holder of the Common
Securities shall appoint a successor Administrator.  Each Administrator shall
execute this Trust Agreement thereby agreeing to comply with, and be legally
bound by, all of the terms, conditions and provisions of this Trust Agreement. 
If at any time there is no Administrator, the Property Trustee or any Holder who
has been a Holder of Trust Securities for at least six months may petition any
court of competent jurisdiction for the appointment of one or more
Administrators.

 

(b)           Whenever a vacancy in the number of Administrators shall occur,
until such vacancy is filled by the appointment of an Administrator in
accordance with this Section 8.20, the Administrators in office, regardless of
their number (and notwithstanding any other provision of this Agreement), shall
have all the powers granted to the Administrators and shall discharge all the
duties imposed upon the Administrators by this Trust Agreement.

 

(c)           Notwithstanding the foregoing, or any other provision of this
Trust Agreement, in the event any Administrator who is a natural person dies or
becomes, in the opinion of the Holder of the Common Securities, incompetent, or
incapacitated, the vacancy created by such death, incompetence or incapacity may
be filled by the Holder of the Common Securities (with the successor being a
Person who satisfies the eligibility requirement for Administrators, as the case
may be, set forth in Section 8.7).

 

Except as otherwise provided in this Trust Agreement, or by applicable law, any
one Administrator may execute any document or otherwise take any action that the
Administrators are authorized to take under this Trust Agreement.

 

ARTICLE IX

 

DISSOLUTION, LIQUIDATION AND MERGER

 

SECTION 9.1.  Dissolution Upon Expiration Date.

 

Unless earlier dissolved, the Issuer Trust shall automatically dissolve on
December 31, 2036 (the “Expiration Date”), and thereafter the Trust Property
shall be distributed in accordance with Section 9.4.

 

53

--------------------------------------------------------------------------------


 

SECTION 9.2.  Early Dissolution.

 

The first to occur of any of the following events is an “Early Termination
Event,” upon the occurrence of which the Issuer Trust shall dissolve:

 

(a)           the occurrence of the appointment of a receiver or other similar
official in any liquidation, insolvency or similar proceeding with respect to
the Depositor or all or substantially all of its property, or entry by a court
or other governmental agency of a decree or order and such decree or order shall
remain unstayed and undischarged for a period of 60 days, unless the Depositor
shall transfer the Common Securities as provided by Section 5.11, in which case
this provision shall refer instead to any such successor Holder of the Common
Securities;

 

(b)           the written direction to the Property Trustee from the Holder of
the Common Securities at any time to dissolve the Issuer Trust and, after paying
or making reasonable provision to pay all charges and obligations of the Issuer
Trust in accordance with Section 3808(e) of the Delaware Statutory Trust Act, to
distribute the Junior Subordinated Debentures to Holders in exchange for the
Trust Securities (which direction, subject to Section 9.4(a), is optional and
wholly within the discretion of the Holder of the Common Securities);

 

(c)           the repayment of all of the Capital Securities in connection with
the repayment at maturity or redemption of all the Junior Subordinated
Debentures; and

 

(d)           the entry of an order for dissolution of the Issuer Trust by a
court of competent jurisdiction.

 

SECTION 9.3.  Termination.

 

As soon as is practicable after the occurrence of an event referred to in
Section 9.1 or 9.2, and upon the completion of the winding-up and liquidation of
the Issuer Trust, the Administrators and the Issuer Trustees (each of whom is
hereby authorized to take such action) shall file a certificate of cancellation
with the Secretary of State of the State of Delaware terminating the Issuer
Trust and, upon such filing, the respective obligations and responsibilities of
the Issuer Trustees, the Administrators and the Issuer Trust created and
continued hereby shall terminate.

 

SECTION 9.4.  Liquidation.

 

(a)           If an Early Termination Event specified in clause (a), (b) or
(d) of Section 9.2 occurs or upon the Expiration Date, the Issuer Trust shall be
wound-up and liquidated by the Property Trustee as expeditiously as the Property
Trustee determines to be possible by distributing, after paying or making
reasonable provision to pay all claims and obligations of the Issuer Trust in
accordance with Section 3808(e) of the Delaware Statutory Trust Act, to each
Holder a Like Amount of Junior Subordinated Debentures, subject to
Section 9.4(d).  Notice of liquidation shall be given by the Property Trustee by
first-class mail, postage prepaid, mailed not later than 15 nor more than
45 days prior to the Liquidation Date to each Holder of Trust

 

54

--------------------------------------------------------------------------------


 

Securities at such Holder’s address appearing in the Securities Register.  All
notices of liquidation shall:

 

(i)         state the Liquidation Date;

 

(ii)        state that, from and after the Liquidation Date, the Trust
Securities will no longer be deemed to be Outstanding and any Trust Securities
Certificates not surrendered for exchange will be deemed to represent a Like
Amount of Junior Subordinated Debentures; and

 

(iii)       provide such information with respect to the mechanics by which
Holders may exchange Trust Securities Certificates for Junior Subordinated
Debentures, or if Section 9.4(d) applies receive a Liquidation Distribution, as
the Administrators or the Property Trustee shall deem appropriate.

 

(b)           Except where Section 9.2(c) or 9.4(d) applies, in order to effect
the liquidation of the Issuer Trust and distribution of the Junior Subordinated
Debentures to Holders, the Property Trustee shall establish a record date for
such distribution (which shall be not more than 30 days prior to the Liquidation
Date) and, either itself acting as exchange agent or through the appointment of
a separate exchange agent, shall establish such procedures as it shall deem
appropriate to effect the distribution of Junior Subordinated Debentures in
exchange for the Outstanding Trust Securities Certificates.

 

(c)           Except where Section 9.2(c) or 9.4(d) applies, after the
Liquidation Date, (i) the Trust Securities will no longer be deemed to be
Outstanding, (ii) the Clearing Agency for the Global Capital Securities or its
nominee, as the registered Holder of the Global Capital Securities Certificates,
shall receive a registered global certificate or certificates representing the
Junior Subordinated Debentures to be delivered upon such distribution with
respect to Capital Securities held by the Clearing Agency or its nominee, and
(iii) any Trust Securities Certificates not held by the Clearing Agency for the
Global Capital Securities or its nominee as specified in clause (ii) above will
be deemed to represent Junior Subordinated Debentures having a principal amount
equal to the stated Liquidation Amount of the Trust Securities represented
thereby and bearing accrued and unpaid interest in an amount equal to the
accumulated and unpaid Distributions on such Trust Securities until such
certificates are presented to the Securities Registrar for transfer or
reissuance.

 

(d)           If, notwithstanding the other provisions of this Section 9.4,
whether because of an order for dissolution entered by a court of competent
jurisdiction or otherwise, distribution of the Junior Subordinated Debentures is
not practical, or if any Early Termination Event specified in clause (c) of
Section 9.2 occurs, the Issuer Trust shall be dissolved, and the Trust Property
shall be liquidated, by the Property Trustee in such manner as the Property
Trustee determines.  In such event, on the date of the dissolution of the Issuer
Trust, Holders will be entitled to receive out of the assets of the Issuer Trust
available for distribution to Holders, after paying or making reasonable
provision to pay all claims and obligations of the Issuer Trust in accordance
with Section 3808(e) of the Delaware Statutory Trust Act, an amount equal to the
aggregate of Liquidation Amount per Trust Security plus accumulated and unpaid
Distributions

 

55

--------------------------------------------------------------------------------


 

thereon to the date of payment (such amount being the “Liquidation
Distribution”).  If, upon any such dissolution, the Liquidation Distribution can
be paid only in part because the Issuer Trust has insufficient assets available
to pay in full the aggregate Liquidation Distribution, then, subject to the next
succeeding sentence, the amounts payable by the Issuer Trust on the Trust
Securities shall be paid on a pro rata basis (based upon Liquidation Amounts). 
The Holder of the Common Securities will be entitled to receive Liquidation
Distributions upon any such dissolution, pro rata (determined as aforesaid) with
Holders of Capital Securities, except that, if a Debenture Event of Default in
Sections 5.1(1) or 5.1(2) of the Indenture has occurred and is continuing, the
Capital Securities shall have a priority over the Common Securities as provided
in Section 4.3.

 

SECTION 9.5.  Mergers, Consolidations, Amalgamations or Replacements of the
Issuer Trust.

 

The Issuer Trust may not merge with or into, consolidate, amalgamate, or be
replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to, any entity, except pursuant to this Section 9.5
or Section 9.4.  At the request of the Holder of the Common Securities, and with
the consent of the Holders of at least a Majority in Liquidation Amount of the
Capital Securities, but without the consent of the Issuer Trustees, the Issuer
Trust may merge with or into, consolidate, amalgamate, or be replaced by or
convey, transfer or lease its properties and assets substantially as an entirety
to a trust organized as such under the laws of any state; provided that (i) such
successor entity either (a) expressly assumes all of the obligations of the
Issuer Trust with respect to the Capital Securities or (b) substitutes for the
Capital Securities other securities having substantially the same terms as the
Capital Securities (the “Successor Capital Securities”) so long as the Successor
Capital Securities have the same priority as the Capital Securities with respect
to distributions and payments upon liquidation, redemption and otherwise, (ii) a
trustee of such successor entity possessing the same powers and duties as the
Property Trustee is appointed to hold the Junior Subordinated Debentures,
(iii) such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease does not cause the Capital Securities (including any Successor
Capital Securities) to be downgraded by any nationally recognized statistical
rating organization, if such Capital Securities have been rated by such
nationally recognized statistical rating organization, (iv) such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
adversely affect the rights, preferences and privileges of the holders of the
Capital Securities (including any Successor Capital Securities) in any material
respect, (v) such successor entity has a purpose substantially identical to that
of the Issuer Trust, (vi) prior to such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease, the Issuer Trust has received an
Opinion of Counsel from a firm experienced in such matters to the effect that
(a) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights preferences and privileges of the
holders of the Capital Securities (including any Successor Capital Securities)
in any material respect, and (b) following such merger, consolidation,
amalgamation, replacement, conveyance, transfer or lease, neither the Issuer
Trust nor such successor entity will be required to register as an “investment
company” under the Investment Company Act and (vii) the Depositor or any
permitted transferee to whom it has transferred the Common Securities hereunder
owns all of the common securities of such successor entity and guarantees the
obligations of such successor entity under the Capital Securities or Successor

 

56

--------------------------------------------------------------------------------


 

Capital Securities at least to the extent provided by the Guarantee. 
Notwithstanding the foregoing, the Issuer Trust shall not, except with the
consent of Holders of 100% in Liquidation Amount of the Capital Securities,
consolidate, amalgamate, merge with or into, or be replaced by or convey,
transfer or lease its properties and assets substantially as an entirety to, any
other entity or permit any other entity to consolidate, amalgamate, merge with
or into, or replace it if such consolidation, amalgamation, merger, replacement,
conveyance, transfer or lease would cause the Issuer Trust or the successor
entity to be taxable other than as a grantor trust for United States Federal
income tax purposes.

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

SECTION 10.1.  Limitation of Rights of Holders.

 

Except as set forth in Section 9.2, the bankruptcy, dissolution, termination,
death or incapacity of any Person having an interest, beneficial or otherwise,
in Trust Securities shall not operate to terminate this Trust Agreement, nor
entitle the legal or personal representatives or heirs of such Person or any
Holder for such Person, to claim an accounting, take any action or bring any
proceeding in any court for a partition or winding-up of the arrangements
contemplated hereby, nor otherwise affect the rights, obligations and
liabilities of the parties hereto or any of them.  Any merger or similar
agreement shall be executed by the Administrators on behalf of the Issuer Trust.

 

SECTION 10.2.  Amendment.

 

(a)           This Trust Agreement may be amended from time to time by the
Holder of the Common Securities, without the consent of any Holder of the
Capital Securities (i) to cure any ambiguity, correct or supplement any
provision herein which may be inconsistent with any other provision herein, or
to make any other provisions with respect to matters or questions arising under
this Trust Agreement, provided, however, such amendment shall not adversely
affect in any material respect the interests of any Holder or (ii) to modify,
eliminate or add to any provisions of this Trust Agreement to such extent as
shall be necessary to ensure that the Issuer Trust will not be taxable other
than as a grantor trust for United States Federal income tax purposes at any
time that any Trust Securities are Outstanding or to ensure that the Issuer
Trust will not be required to register as an investment company under the
Investment Company Act.

 

(b)           Except as provided in Section 10.2(c) hereof, any provision of
this Trust Agreement may be amended by the Holder of the Common Securities with
(i) the consent of Holders of at least a Majority in Liquidation Amount of the
Capital Securities and (ii) receipt by the Issuer Trustees of an Opinion of
Counsel to the effect that such amendment or the exercise of any power granted
to the Issuer Trustees in accordance with such amendment will not affect the
Issuer Trust’s being taxable as a grantor trust for United States Federal income
tax purposes or the Issuer Trust’s exemption from status of an “investment
company” under the Investment Company Act.

 

57

--------------------------------------------------------------------------------


 

(c)           In addition to and notwithstanding any other provision in this
Trust Agreement, without the consent of each affected Holder, this Trust
Agreement may not be amended to (i) change the amount or timing of any
Distribution on the Trust Securities or otherwise adversely affect the amount of
any Distribution required to be made in respect of the Trust Securities as of a
specified date or (ii) restrict the right of a Holder to institute suit for the
enforcement of any such payment on or after such date.

 

(d)           Notwithstanding any other provisions of this Trust Agreement, no
Issuer Trustee shall enter into or consent to any amendment to this Trust
Agreement which would cause the Issuer Trust to fail or cease to qualify for the
exemption from status as an “investment company” under the Investment Company
Act or be taxable other than as a grantor trust for United States Federal income
tax purposes.

 

(e)           Notwithstanding anything in this Trust Agreement to the contrary,
without the consent of the Depositor and the Administrators, this Trust
Agreement may not be amended in a manner that imposes any additional obligation
on the Depositor or the Administrators.

 

(f)            In the event that any amendment to this Trust Agreement is made,
the Administrators or the Property Trustee shall promptly provide to the
Depositor a copy of such amendment.

 

(g)           No amendment to this Trust Agreement may be adopted that adversely
affects the Property Trustee’s or the Delaware Trustee’s rights, duties or
immunities under this Trust Agreement, except with the consent of such Property
Trustee or Delaware Trustee.  The Property Trustee shall be entitled to receive
an Opinion of Counsel and an Officers’ Certificate stating that any amendment to
this Trust Agreement is in compliance with this Trust Agreement.

 

(h)           Any amendments to this Trust Agreement made pursuant to
Section 10.2(a) shall become effective when notice of such amendment is given to
the Holders of the Trust Securities.

 

SECTION 10.3.  Separability.

 

In case any provision in this Trust Agreement or in the Trust Securities
Certificates shall be determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

SECTION 10.4.  Governing Law.

 

THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE
ISSUER TRUST, THE DEPOSITOR, THE ISSUER TRUSTEES AND THE ADMINISTRATORS SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
AND ALL RIGHTS AND REMEDIES SHALL BE GOVERNED BY SUCH LAWS WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION THAT WOULD CALL FOR THE

 

58

--------------------------------------------------------------------------------


 

APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE;
PROVIDED, HOWEVER, THAT THERE SHALL NOT BE APPLICABLE TO THE HOLDERS, THE ISSUER
TRUST, THE DEPOSITOR, THE ISSUER TRUSTEES, THE ADMINISTRATORS OR THIS TRUST
AGREEMENT ANY PROVISION OF THE LAWS (STATUTORY OR COMMON) OF THE STATE OF
DELAWARE PERTAINING TO TRUSTS OTHER THAN THE DELAWARE STATUTORY TRUST ACT THAT
RELATE TO OR REGULATE, IN A MANNER INCONSISTENT WITH THE TERMS HEREOF (A) THE
FILING WITH ANY COURT OR GOVERNMENTAL BODY OR AGENCY OF TRUSTEE ACCOUNTS OR
SCHEDULES OF TRUSTEE FEES AND CHARGES, (B) AFFIRMATIVE REQUIREMENTS TO POST
BONDS FOR TRUSTEES, OFFICERS, AGENTS OR EMPLOYEES OF A TRUST, (C) THE NECESSITY
FOR OBTAINING COURT OR OTHER GOVERNMENTAL APPROVAL CONCERNING THE ACQUISITION,
HOLDING OR DISPOSITION OF REAL OR PERSONAL PROPERTY, (D) FEES OR OTHER SUMS
PAYABLE TO TRUSTEES, OFFICERS, AGENTS OR EMPLOYEES OF A TRUST, (E) THE
ALLOCATION OF RECEIPTS AND EXPENDITURES TO INCOME OR PRINCIPAL, (F) RESTRICTIONS
OR LIMITATIONS ON THE PERMISSIBLE NATURE, AMOUNT OR CONCENTRATION OF TRUST
INVESTMENTS OR REQUIREMENTS RELATING TO THE TITLING, STORAGE OR OTHER MANNER OF
HOLDING OR INVESTING TRUST ASSETS OR (G) THE ESTABLISHMENT OF FIDUCIARY OR OTHER
STANDARDS OF RESPONSIBILITY OR LIMITATIONS ON THE ACTS OR POWERS OF TRUSTEES
THAT ARE INCONSISTENT WITH THE LIMITATIONS OR LIABILITIES OR AUTHORITIES AND
POWERS OF THE ISSUER TRUSTEES OR THE ADMINISTRATOR AS SET FORTH OR REFERENCED IN
THIS TRUST AGREEMENT.  SECTION 3540 OF TITLE 12 OF THE DELAWARE CODE SHALL NOT
APPLY TO THE ISSUER TRUST.

 

SECTION 10.5.  Payments Due on Non-Business Day.

 

If the date fixed for any payment on any Trust Security shall be a day that is
not a Business Day, then such payment need not be made on such date but may be
made on the next succeeding day that is a Business Day except that, if such
Business Day is in the next succeeding calendar year, such payment shall be made
on the immediately preceding Business Day, in each case, with the same force and
effect as though made on the date fixed for such payment, and no Distributions
or interest shall accumulate on such unpaid amount for the period after such
date.

 

SECTION 10.6.  Successors.

 

This Trust Agreement shall be binding upon and shall inure to the benefit of any
successor to the Depositor, the Issuer Trust, the Administrators and any Issuer
Trustee, including any successor by operation of law.  Except in connection with
a consolidation, merger or sale involving the Depositor that is permitted under
Article VIII of the Indenture and pursuant to which the assignee agrees in
writing to perform the Depositor’s obligations hereunder, the Depositor shall
not assign its obligations hereunder.

 

59

--------------------------------------------------------------------------------


 

SECTION 10.7.  Headings.

 

The Article and Section headings are for convenience only and shall not affect
the construction of this Trust Agreement.

 

SECTION 10.8.  Reports, Notices and Demands.

 

Any report, notice, demand or other communication that by any provision of this
Trust Agreement is required or permitted to be given or served to or upon any
Holder or the Depositor may be given or served in writing by deposit thereof,
first class postage prepaid, in the United States mail, hand delivery or
facsimile transmission, in each case, addressed, (a) in the case of a Holder of
Capital Securities, to such Holder as such Holder’s name and address may appear
on the Securities Register; and (b) in the case of the Holder of Common
Securities or the Depositor, to GAINSCO, INC., 3333 Lee Parkway, Suite 1200,
Dallas, Texas 75219, Attention: Chief Financial Officer, facsimile no.: (972)
629-4401 or to such other address as may be specified in a written notice by the
Depositor to the Property Trustee.  Such notice, demand or other communication
to or upon a Holder shall be deemed to have been sufficiently given or made, for
all purposes, upon hand delivery, mailing or transmission.  Such notice, demand
or other communication to or upon the Depositor shall be deemed to have been
sufficiently given or made only upon actual receipt of the writing by the
Depositor.

 

Any notice, demand or other communication which by any provision of this Trust
Agreement is required or permitted to be given or served to or upon the Issuer
Trust, the Property Trustee, the Delaware Trustee, the Administrators, or the
Issuer Trust shall be given in writing addressed (until another address is
published by the Issuer Trust) as follows:  (a) with respect to the Property
Trustee to Wilmington Trust Company, 1100 North Market Street, Rodney Square
North, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration; (b) with respect to the Delaware Trustee to 1100 North Market
Street, Rodney Square North, Wilmington, Delaware 19890-0001, Attention:
Corporate Trust Administration; and (c) with respect to the Administrators, to
them at the address above for notices to the Depositor, marked “Attention: 
GAINSCO Capital Trust I Administrators.”  Such notice, demand or other
communication to or upon the Issuer Trust or the Property Trustee shall be
deemed to have been sufficiently given or made only upon actual receipt of the
writing by the Issuer Trust, the Property Trustee, or such Administrator.

 

SECTION 10.9.  Agreement Not to Petition.

 

Each of the Issuer Trustees, the Administrators and the Depositor agree for the
benefit of the Holders that, until at least one year and one day after the
Issuer Trust has been terminated in accordance with Article IX, they shall not
file, or join in the filing of, a petition against the Issuer Trust under any
bankruptcy, insolvency, reorganization or other similar law (including, without
limitation, the United States Bankruptcy Code) (collectively, “Bankruptcy Laws”)
or otherwise join in the commencement of any proceeding against the Issuer Trust
under any Bankruptcy Law.  In the event the Depositor takes action in violation
of this Section 10.9, the Property Trustee agrees, for the benefit of Holders,
that at the expense of the Depositor, it shall file an answer with the
bankruptcy court or other court or otherwise properly contest the

 

60

--------------------------------------------------------------------------------


 

filing of such petition by the Depositor against the Issuer Trust or the
commencement of such action and raise the defense that the Depositor has agreed
in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as counsel for the Issuer Trustee or
the Issuer Trust may assert.  If any Issuer Trustee or Administrator takes
action in violation of this Section 10.9, the Depositor agrees, for the benefit
of the Holders, that at the expense of the Depositor, it shall file an answer
with the bankruptcy court or otherwise properly contest the filing of such
petition by such Person against the Depositor or the commencement of such action
and raise the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as counsel for the Issuer Trustee or the Issuer Trust may assert. The
provisions of this Section 10.9 shall survive the termination of this Trust
Agreement.

 

SECTION 10.10.  Trust Indenture Act; Conflict with Trust Indenture Act.

 

(a)           Trust Indenture Act; Application.  (i) This Trust Agreement is
subject to the provisions of the Trust Indenture Act that are required to be a
part of this Trust Agreement and shall, to the extent applicable, be governed by
such provisions; (ii) if and to the extent that any provision of this Trust
Agreement limits, qualifies or conflicts with the duties imposed by Sections 310
to 317, inclusive, of the Trust Indenture Act, such imposed duties shall
control; (iii) for purposes of this Trust Agreement, the Property Trustee, to
the extent permitted by applicable law and/or the rules and regulations of the
Commission, shall be the only Issuer Trustee which is a trustee for the purposes
of the Trust Indenture Act; and (iv) the application of the Trust Indenture Act
to this Trust Agreement shall not affect the nature of the Capital Securities
and the Common Securities as equity securities representing undivided beneficial
interests in the assets of the Issuer Trust.

 

(b)           Lists of Holders of Capital Securities.  (i) Each of the Depositor
and the Administrators on behalf of the Trust shall provide the Property Trustee
with such information as is required under Section 312(a) of the Trust Indenture
Act at the times and in the manner provided in Section 312(a) and (ii) the
Property Trustee shall comply with its obligations under Sections 310(b), 311
and 312(b) of the Trust Indenture Act.

 

(c)           Reports by the Property Trustee.  Within 60 days after January 31
of each year commencing January 31, 2007, the Property Trustee shall provide to
the Holders of the Trust Securities such reports as are required by Section 313
of the Trust Indenture Act, if any, in the form, in the manner and at the times
provided by Section 313 of the Trust Indenture Act.  The Property Trustee shall
also comply with the requirements of Section 313(d) of the Trust Indenture Act.

 

(d)           Periodic Reports to the Property Trustee.  Each of the Depositor
and the Administrators on behalf of the Issuer Trust shall provide to the
Property Trustee, the Commission and the Holders of the Trust Securities, as
applicable, such documents, reports and information as may be required by
Section 315(a)(1) – (3) (if any) of the Trust Indenture Act and the compliance
certificates required by Section 314(a)(4) and (c) of the Trust Indenture Act
(provided that any certificate to be provided pursuant to Section 314(a)(4) of
the Trust Indenture Act shall be provided within 120 days of the end of each
fiscal year of the Issuer Trust.

 

61

--------------------------------------------------------------------------------


 

(e)           Evidence of Compliance with Conditions Precedent.  Each of the
Depositor and the Administrators on behalf of the Issuer Trust shall provide to
the Property Trustee such evidence of compliance with any conditions precedent,
if any, provided for in this Trust Agreement which relate to any of the matters
set forth in Section 314(c) of the Trust Indenture Act.  Any certificate or
opinion required to be given pursuant to Section 314(c) shall comply with
Section 314(e) of the Trust Indenture Act.

 

(f)            Disclosure Information.  The disclosure of information as to the
names and addresses of the Holders of Trust Securities in accordance with
Section 312 of the Trust Indenture Act, regardless of the source from which such
information was derived, shall not be deemed to be a violation of any existing
law or any law hereafter enacted which does not specifically refer to
Section 312 of the Trust Indenture Act, nor shall the Property Trustee be held
accountable by reason of mailing any material pursuant to a request made under
Section 312(b) of the Trust Indenture Act.

 

SECTION 10.11.  Acceptance of Terms of Trust Agreement, Guarantee and Indenture.

 

THE RECEIPT AND ACCEPTANCE OF A TRUST SECURITY OR ANY INTEREST THEREIN BY OR ON
BEHALF OF A HOLDER OR ANY BENEFICIAL OWNER, WITHOUT ANY SIGNATURE OR FURTHER
MANIFESTATION OF ASSENT, SHALL CONSTITUTE THE UNCONDITIONAL ACCEPTANCE BY THE
HOLDER AND ALL OTHERS HAVING A BENEFICIAL INTEREST IN SUCH TRUST SECURITY OF ALL
THE TERMS AND PROVISIONS OF THIS TRUST AGREEMENT, THE GUARANTEE THE INDENTURE,
AND AGREEMENT TO THE SUBORDINATION PROVISIONS AND OTHER TERMS OF THE GUARANTEE
AND THE INDENTURE, AND SHALL CONSTITUTE THE AGREEMENT OF THE ISSUER TRUST, SUCH
HOLDER AND SUCH OTHERS THAT THE TERMS AND PROVISIONS OF THIS TRUST AGREEMENT
SHALL BE BINDING, OPERATIVE AND EFFECTIVE AS BETWEEN THE ISSUER TRUST AND SUCH
HOLDER AND SUCH OTHERS.

 

* * * *

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.  The exchange of copies of
this Trust Agreement and of signature pages by facsimile or electronic
transmission shall constitute effective execution and delivery of this Trust
Agreement as to the parties hereto, and may be used in lieu of the original
signature pages to this Trust Agreement for all purposes.

 

[Signatures on Next Page]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed, all as of the day and year first above written.

 

 

GAINSCO, INC.,

 

as Depositor

 

 

 

 

 

By:

/s/ Glenn W. Anderson

 

 

Name: Glenn W. Anderson

 

Title: President and Chief Executive Officer

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

as Property Trustee

 

 

 

 

 

By:

/s/ Janel R. Havrilla

 

 

Name: Janel R. Havrilla

 

Title: Senior Financial Services Officer

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

individually and as Delaware Trustee

 

 

 

 

 

By:

/s/ Janel R. Havrilla

 

 

Name: Janel R. Havrilla

 

Title: Senior Financial Services Officer

 

 

 

 

 

 /s/ Glenn W. Anderson

 

 

Name: Glenn W. Anderson

 

Title: Administrator

 

 

 

 

 

 /s/ Daniel J. Coots

 

 

Name: Daniel J. Coots

 

Title: Administrator

 

 

 

 

 

 /s/ Richard M. Buxton

 

 

Name: Richard M. Buxton

 

Title: Administrator

 

63

--------------------------------------------------------------------------------


 


EXHIBIT A


 

CERTIFICATE OF TRUST

OF

GAINSCO CAPITAL TRUST I

 

A-1

--------------------------------------------------------------------------------


 


EXHIBIT B


 

RESTRICTED SECURITIES CERTIFICATE

 

(For transfers pursuant to § 5.5(b)
of the Trust Agreement)

 

Wilmington Trust Company,

as Securities Registrar

1100 North Market Street

Rodney Square North

Wilmington, Delaware  19890-0001

Attention:       Corporate Trust Administration

 

Re:          Floating Rate Capital Securities (“Capital Securities”)
of Gainsco Capital Trust I (the “Trust”)

 

Reference is made to the Amended and Restated Trust Agreement, dated as of
January 13, 2006 (the “Trust Agreement”), among Gainsco, Inc., as Depositor,
Wilmington Trust Company, as Property Trustee and as Delaware Trustee, the
Administrators named therein, and the Holders (as defined therein) from time to
time.  Terms used herein and defined in the Trust Agreement or in Regulation D,
Rule 144A or Rule 144 under the U.S. Securities Act of 1933 (the “Securities
Act”) are used herein as so defined.

 

This certificate relates to $                        aggregate Liquidation
Amount of Capital Securities, which are evidenced by the following
certificate(s) (the “Specified Securities”):

 

CUSIP No(s).                                             

 

CERTIFICATE No(s).                                         

 

CURRENTLY IN BOOK-ENTRY FORM:          Yes          No (check one)

 

The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Securities or (ii) it is acting on behalf of all the beneficial owners
of the Specified Securities and is duly authorized by them to do so.  Such
beneficial owner or owners are referred to herein collectively as the “Owner.” 
If the Specified Securities are represented by a Global Capital Securities
Certificate, they are held through the Clearing Agency or a Clearing Agency
Participant in the name of the Undersigned, as or on behalf of the Owner.  If
the Specified Securities are not represented by a Global Capital Securities
Certificate, they are registered in the name of the Undersigned, as or on behalf
of the Owner.

 

B-1

--------------------------------------------------------------------------------


 

The Owner has requested that the Specified Securities be transferred to a person
(the “Transferee”) who will take delivery in the form of a Restricted Capital
Security.  In connection with such transfer, the Owner hereby certifies that,
unless such transfer is being effected pursuant to an effective registration
statement under the Securities Act, it is being effected in accordance with
Rule 144A, Rule 904 or Rule 144 under the Securities Act or other exemption from
registration under the Securities Act, and all applicable securities laws of the
states of the United States and other jurisdictions.  Accordingly, the Owner
hereby further certifies as follows:

 

1.             Rule 144A Transfers.  If the transfer is being effected in
accordance with Rule 144A:

 

(A)          the Specified Securities are being transferred to a person that the
Owner and any person acting on its behalf reasonably believe is a “qualified
institutional buyer” within the meaning of Rule 144A, acquiring for its own
account or for the account of a qualified institutional buyer; and

 

(B)           the Owner and any person acting on its behalf have taken
reasonable steps to ensure that the Transferee is aware that the Owner may be
relying on Rule 144A in connection with the transfer.

 

2.             Rule 904 Transfers.  If the transfer is being effected in
accordance with Rule 904:

 

(A)          the Owner is not a distributor of the Capital Securities, an
affiliate of the Depositor or the Trust or any such distributor or a person
acting on behalf of any of the foregoing;

 

(B)           the offer of the Specified Securities was not made to a person in
the United States;

 

(C)           either:

 

(i)            at the time the buy order was originated, the Transferee was
outside the United States or the Owner and any person acting on its behalf
reasonably believed that the Transferee was outside the United States, or

 

(ii)           the transaction is being executed in, on or through the
facilities of the Eurobond market, as regulated by the Association of
International Bond Dealers, or another designated offshore securities market and
neither the Owner nor any person acting on its behalf knows that the transaction
has been prearranged with a buyer in the United States;

 

B-2

--------------------------------------------------------------------------------


 

(D)          no directed selling efforts within the meaning of Rule 902 of
Regulation S have been made in the United States by or on behalf of the Owner or
any affiliate thereof; and

 

(E)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

 

3.             Rule 144 Transfers.  If the transfer is being effected pursuant
to Rule 144:

 

(A)          the transfer is occurring after a holding period of at least one
year (computed in accordance with paragraph (d) of Rule 144 or such shorter time
as may be provided therein) has elapsed since the date the Specified Securities
were acquired from the Depositor or the Trust or from an affiliate (as such term
is defined in Rule 144) of the Depositor or the Trust, with the full amount of
the purchase price paid at the date of purchase, whichever is later, and is
being effected in accordance with the applicable amount, manner of sale and
notice requirements of paragraphs (c), (e), (f) and (h) of Rule 144; or

 

(B)           the transfer is occurring after a holding period of at least two
years (or such shorter time as may be provided in Rule 144(k) has elapsed since
the date the Specified Securities were acquired from the Depositor or the Trust
or from an affiliate (as such term is defined in Rule 144) of the Depositor or
the Trust, with the full amount of the purchase price paid at the date of
purchase, whichever is later, and the Owner is not, and during the preceding
three months has not been, an affiliate of the Depositor or the Trust.

 

4.             Other Transfers.  If the Owner seeks to make a transfer in
reliance on any other exemption under the Securities Act, it shall attach hereto
a letter stating the exemption relied upon and the facts under which such
exemption is available for the requested transfer, and shall attach an opinion
of counsel satisfactory to the Depositor stating that such exemption is
available and is being properly used.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Depositor, the Trust and the Holders.

 

 

Dated:

 

 

 

 

 

(Print the name of the Undersigned, as such term is defined in the second
paragraph of this certificate.)

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(If the Undersigned is a corporation, partnership, fiduciary or entity, the
correct name of the entity, and the name and title of the person signing on
behalf of the Undersigned must be stated.)

 

B-3

--------------------------------------------------------------------------------


 


EXHIBIT C


 


FORM OF COMMON SECURITIES CERTIFICATE

 

C-1

--------------------------------------------------------------------------------


 


EXHIBIT D


 


FORM OF CAPITAL SECURITIES CERTIFICATE

 

D-1

--------------------------------------------------------------------------------


 


EXHIBIT E


 

FORM OF PLACEMENT AGREEMENT

 

E-1

--------------------------------------------------------------------------------